Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 1 of 121 PageID #: 7625




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

  WHOLE WOMAN'S HEALTH ALLIANCE, )
  ALL-OPTIONS, INC.,                              )
  JEFFREY GLAZER M.D.,                            )
                                                  )
                              Plaintiffs,         )
                                                  )
                           v.                     )      No. 1:18-cv-01904-SEB-MJD
                                                  )
  CURTIS T. HILL, JR. Attorney General of the )
  State of Indiana, in his official capacity,     )
  KRISTINA BOX Commissioner of the Indiana )
  State Department of Health, in her official     )
  capacity,                                       )
  JOHN STROBEL M.D., President of the             )
  Indiana Medical Licensing Board of Indiana, )
  in his official capacity,                       )
  KENNETH P. COTTER St. Joseph County             )
  Prosecutor, in his official capacity and as     )
  representative of a class of all Indiana        )
  prosecuting attorneys with authority to         )
  prosecute felony and misdemeanor offenses,      )
                                                  )
                              Defendants.         )
                                                  )
                                                  )
  INDIANA DEPARTMENT OF                           )
  CORRECTION,
  Marion Superior Court,                          )
                                                  )
                              Interested Parties. )

       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS'
                  MOTION FOR SUMMARY JUDGMENT

          Plaintiffs Whole Woman’s Health Alliance, All-Options, Inc., and Jeffrey Glazer,

   M.D. (collectively, "Plaintiffs") have sued Defendants Curtis T. Hill, Jr., Attorney

   General of Indiana; Kristina Box, M.D., Commissioner of the Indiana State Department

                                                1
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 2 of 121 PageID #: 7626




   of Health; John Strobel, M.D., President of the Medical Licensing Board of Indiana; and

   Kenneth P. Cotter, St. Joseph County Prosecutor ("the State") under 42 U.S.C. § 1983,

   challenging as unconstitutional a wide array of Indiana's statutory and regulatory

   restrictions on providing and obtaining abortions. More specifically, Plaintiffs allege that

   Indiana's legal regime for the regulation of abortion violates the Substantive Due Process

   Clause of the Fourteenth Amendment (Count I), the Equal Protection Clause of the

   Fourteenth Amendment (Count II), and the Freedom of Speech Clause of the First

   Amendment (Count III). Plaintiffs have also challenged various statutes as

   unconstitutionally vague in violation of the Fourteenth Amendment's Procedural Due

   Process Clause (Count IV). Now before the Court is the State's Motion for Summary

   Judgment, [Dkt. 213]. 1 For the reasons stated herein, we grant in part and deny in part

   the State's Motion.

                                           Background

          Among the liberties protected by the United States Constitution is the freedom

   from state-required motherhood. Roe v. Wade, 410 U.S. 113, 152–53 (1973). In bringing

   this lawsuit, Plaintiffs—comprised of abortion providers and nonprofit intermediaries—

   challenge a broad array of Indiana's statutory and regulatory restrictions on providing and

   obtaining abortions as infringing upon that freedom. The reach of Plaintiffs' challenges is

   wide, ranging from assertions that Indiana law places futile regulatory burdens on


   1
    The State's Motion was filed on November 8, 2019. In light of the Supreme Court's June 29,
   2020 decision in June Medical Services v. Russo, 140 S. Ct. 2103 (2020), the parties jointly
   moved for permission to file supplemental briefing on the State's motion. The request was
   granted, and, as of August 31, 2020, this motion was fully briefed.
                                                  2
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 3 of 121 PageID #: 7627




   healthcare providers who administer abortion care, to claims that Indiana mandates the

   distribution of misleading information relating to the mental and physical health risks of

   abortion as a condition of a woman's informed consent, to arguments that the State

   unreasonably restricts minors from accessing abortions. Plaintiffs challenge no fewer

   than twenty-five sections and subsections of the Indiana abortion code and their

   accompanying regulations as being facially violative of the Fourteenth Amendment's

   Substantive Due Process Clause. Plaintiffs also assert violations of the Fourteenth

   Amendment's Procedural Due Process and Equal Protection Clauses and the First

   Amendment.

          Plaintiffs have cast their wide net in this lawsuit in an effort to reduce Indiana's

   burdensome scheme of regulations and prohibitions governing abortion services, which

   have grown increasingly cumbersome in the decades following Roe v. Wade. They allege

   these controls impose individual as well as combined effects, resulting in the imposition

   of substantial obstacles in the paths of women seeking abortion services in Indiana.

   Plaintiffs' overarching purpose is to "return [Indiana] to a system of reasonable and

   medically appropriate abortion regulations by striking down Indiana's unduly

   burdensome abortion laws." [Comp. ¶ 9].

          As explained in detail below, the facial challenges to the constitutionality of

   several of these statutes ignore or seek to contravene well-established legal precedents,

   thereby entitling the State to summary judgment. The constitutionality of other statutes,

   however, is less clear and less fulsomely litigated. Our review of the constitutionality of

   these statutes and regulations in the context of the Substantive Due Process Clause

                                                 3
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 4 of 121 PageID #: 7628




   requires a consideration of "the burdens a law imposes on abortion access together with

   the benefits those laws confer." Whole Woman's Health Alliance v Hellerstedt¸ 136 S. Ct.

   2292, 2309 (2016).

                                       Procedural Background

          On May 31, 2019, we issued a Preliminary Injunction, which Order was thereafter

   modified on October 1, 2019. While Plaintiffs' Complaint advances facial challenges to

   Indiana's abortion statutes, the motion for preliminary injunction had sought specific

   relief from various procedural prerequisites to licensure relative to the opening and

   operation of an abortion clinic by Whole Woman's Health Alliance ("WWHA"), 2 located

   in South Bend. We held that Plaintiffs had shown a likelihood of prevailing on the merits

   of their claim that those licensing requirements had been applied in an unconstitutional

   fashion. We held that the Indiana State Department of Health ("Health Department") had

   unconstitutionally denied WWHA's application for licensure, which decision had

   thereafter been affirmed by the Health Department's three-member Appeals Panel, its

   final decisionmaker. Though WWHA had filed a second application, it believed its

   efforts to be futile following additional procedural roadblocks erected by the Health

   Department. Plaintiffs sought injunctive relief in our Court to circumvent the bureaucratic

   stalemate.




   2
    WWHA "is a nonprofit organization with a mission to provide abortion care in underserved
   communities . . . [It] operates abortion clinics in Austin, Texas, and Charlottesville, Virginia."
   [Pl. Br., at 3-4].
                                                     4
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 5 of 121 PageID #: 7629




          Following expedited briefings and oral arguments, we granted Plaintiffs' motion

   for preliminary injunctive relief. Specifically, Plaintiffs had established a likelihood of

   success on the merits on their claim that Indiana's requirements of licensure for clinics

   providing medication abortions (that is, those abortions induced by ingesting certain

   medications) had been applied to WWHA in a manner that was violative of the

   Fourteenth Amendment's Substantive Due Process and Equal Protection Clauses. This

   ruling was affirmed with procedural modifications by the Seventh Circuit. The modified

   preliminary injunction requires the Health Department to treat WWHA's clinic

   (hereinafter, the "South Bend Clinic") as provisionally licensed until a final judgment

   could issue on the merits of this case. The South Bend Clinic thus commenced and

   continues to provide medication abortions up to ten weeks following gestation.

          Given that Plaintiffs' request for preliminary injunctive relief was unrelated to

   other allegations in their Complaint, 3 the parties' extensive summary judgment briefing

   now before us does not include the issues resolved in connection with the preliminary

   injunction. Instead, the State's motion for summary judgment instead centers on Plaintiffs'

   challenges to the facial validity of the licensure requirements and various other statutes.




   3
    As noted in our Preliminary Injunction, Plaintiffs' motion was "not strictly preliminary to
   anything" because the Complaint had alleged that the challenged laws were facially
   unconstitutional, not as applied to WWHA, which reflected the fact that the Complaint was filed
   six months before WWHA received the final decision on its first licensure application. "Thus,"
   as we explained, "none of the facts related to the administrative proceeding relied upon by
   Plaintiffs in support of their as-applied undue-burden challenge are pleaded in the [C]omplaint.
   None would be heard at the time of final judgment on Plaintiffs' facial challenges." [Dkt. 116, at
   50-51].
                                                   5
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 6 of 121 PageID #: 7630




                                        Procedural Disputes

       I.      Dr. Glazer's Standing to Litigate the Complaint

            Jeffrey Glazer, M.D. is the lead plaintiff in this action. His credentials and

   background are summarized below. 4 The State challenges Dr. Glazer's standing as well

   as that of the nonprofit plaintiff, WWHA. The requirements of standing are reflected in

   well-established legal principles and authorities. A party invoking federal jurisdiction

   must demonstrate "(1) injury in fact; (2) a causal connection between the injury and the

   challenged conduct, i.e., traceability; and (3) that it is likely, as opposed to merely

   speculative, that the injury will be redressed by a favorable decision." Plotkin v. Ryan,

   239 F.3d 882, 884 (7th Cir. 2001). Plaintiffs argue that the issue of standing has

   previously been resolved in our March 28, 2019 Order denying the State's motion to

   dismiss on this basis. 5 There, the State contended that Plaintiffs had not alleged an injury-

   in-fact redressable by a favorable ruling. We held:

            "Where at least one plaintiff has standing, jurisdiction is secure and the court will
            adjudicate the case whether the additional plaintiffs have standing or not." Korte v.
            Sebelius, 735 F.3d 654, n.8 (7th Cir. 2013) (alteration omitted) (quoting Ezell v.
            City of Chicago, 651 F.3d 684, 696 n.7 (7th Cir. 2011)). We therefore restrict our

   4
     Dr. Glazer “is a board-certified obstetrician-gynecologist licensed to practice medicine by the
   State of Indiana." Comp. ¶ 23. He has provided abortion care in Indiana for more than five years
   and currently serves as the Medical Director of WWHA’s South Bend Clinic, where he provides
   abortions. [Dkt. 234, at 2]. Additionally, Dr. Glazer provides medication and aspiration abortions
   at Women's Med Professional Corporation, an abortion clinic in Indianapolis, Indiana. [Id.].
   5
     For a full review of the standing doctrine, see docket 81 at 11-14.
                                                   6
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 7 of 121 PageID #: 7631




         discussion to Glazer’s standing. See Ezell, 651 F.3d at 696 n.7 ("The district
         court’s emphasis on the organizational plaintiffs’ standing is puzzling. As we have
         noted, it’s clear the individual plaintiffs have standing.").

         [Dkt. 81, at 12].

         As the Seventh Circuit has explained,

                The cases are legion that allow an abortion provider, such as
                Planned Parenthood of Wisconsin or AMS [or Glazer here],
                to sue to enjoin as violations of federal law (hence litigable
                under 42 U.S.C. § 1983) state laws that restrict abortion.
                These cases emphasize not the harm to the abortion clinic of
                making abortions very difficult to obtain legally, though that
                might be an alternative ground for recognizing a clinic’s
                standing, but rather “the confidential nature of the physician-
                patient relationship and the difficulty for patients of directly
                vindicating their rights without compromising their privacy,”
                as a result of which “the Supreme Court has entertained both
                broad facial challenges and pre-enforcement as-applied
                challenges to abortion laws brought by physicians [such as
                Glazer] on behalf of their patients.”

         Planned Parenthood of Wis., Inc. v. Schimel, 806 F.3d 908, 910 (2015) (quoting
         Isaacson v. Horne, 716 F.3d 1213, 1221 (9th Cir. 2013)).

         Having carefully reviewed the State's objections to Dr. Glazer's standing, we

   overruled them, with the following explanation:

         Defendants contend that Glazer's "patients do not exist because he does not allege
         that he provides abortions in Indiana at this time." Br. Supp. 9. That is simply
         wrong. "Jeffrey Glazer, M.D., is a board-certified obstetrician-gynecologist
         licensed to practice medicine by the State of Indiana. Dr. Glazer is an abortion
         provider. . . . Dr. Glazer sues on behalf of himself and his patients." Compl. ¶ 23.
         If this leaves any room for doubt, obligating us to look into the truth of the matter,
         such doubt is swiftly dispelled: "I currently provide both surgical and medication
         abortions to patients at the Indianapolis Clinic for Women . . . in Indianapolis,
         Indiana. . . . On average, I provide abortions to approximately twenty-five patients
         per week at the Indianapolis Clinic for Women." Glazer Decl. (Dkt. 43 Ex. 4) ¶¶
         5–6. As to the challenged licensing regulations, specifically, the complaint
         adequately alleges that new abortion clinics, which would operate in Indiana but
         for the challenged licensing regulations, would reduce the severity of the burdens

                                                7
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 8 of 121 PageID #: 7632




          on obtaining abortions for Glazer's patients and allow Glazer to expand his
          professional practice. Compl. ¶¶ 69, 70, 82–89, 187–88, 190–91, 194–95. Glazer’s
          and his patients’ injuries would be addressed by a ruling invalidating and
          enjoining the challenged statutes. Glazer thus clearly has standing to bring this
          lawsuit.

          [Dkt. 81, at 12-13].

          Here, the State again challenges the standing of both WWHA and Dr. Glazer.

   With respect to WWHA, the State has presented no arguments to explain the reasons why

   we should entertain its challenges in light of the well-established principles cited in our

   dismissal order, including: "Where at least one plaintiff has standing, jurisdiction is

   secure and the court will adjudicate the case whether the additional plaintiffs have

   standing or not." Korte v. Sebelius, 735 F.3d 654, n.8 (7th Cir. 2013).

          Plaintiffs urge us to rely on our prior determination that Dr. Glazer has standing,

   arguing: "[A] court ought not to re-visit an earlier ruling in a case, absent a compelling

   reason, such as manifest error or a change in law, that warrants a re-examination." Minch

   v. City of Chicago, 486 F.3d 294, 301 (7th Cir. 2007). The State has not responded to this

   argument.

          The State, apparently anticipating that the Supreme Court would overrule

   controlling precedents concerning third-party standing in June Medical upon which our

   previous order relied, lost the underpinnings of its argument when the Supreme Court

   reaffirmed that abortion providers are permitted to invoke the rights of their actual or

   potential patients in challenges to abortion-related regulations. June Med., 140 S. Ct. at

   2118. The Supreme Court also upheld the general rule "permitt[ing] plaintiffs to assert

   third-party rights in cases where the enforcement of the challenged restriction against the

                                                 8
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 9 of 121 PageID #: 7633




   litigant would result indirectly in the violation of third parties rights." Id. at 2119 (noting

   that June Medical "lies at the intersection of these two lines of precedent"). Our prior

   ruling as to Dr. Glazer's standing to bring this lawsuit therefore stands. 6

       II.      Evidentiary Disputes

                A. The Opinions of Plaintiffs' Experts Are Admissible and Will Not Be
                   Stricken

             "A district court’s decision to exclude expert testimony is governed by Federal

   Rules of Evidence 702 and 703, as construed by the Supreme Court in Daubert v. Merrell

   Dow Pharms., Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L.Ed.2d 469 (1993)." Brown v.

   Burlington N. Santa Fe Ry. Co., 765 F.3d 765, 771 (7th Cir. 2014). Rule 702 provides

   that:

             A witness who is qualified as an expert by knowledge, skill, experience, training,
             or education may testify in the form of an opinion or otherwise if: (a) the expert’s
             scientific, technical, or other specialized knowledge will help the trier of fact to

   6
     The State offers two specific attacks on Dr. Glazer's standing not previously raised or resolved:
   whether he can demonstrate an injury-in-fact regarding challenges to Indiana's ultrasound and in-
   person examination requirements. The State argues that there is no "injury" from the ultrasound
   requirement because it provides benefits to women in Indiana. Plaintiffs counter that they
   furnished significant record evidence undermining this assertion and establishing that the
   requirement does cause harm to women. The State did not respond. We agree that Dr. Glazer
   has sufficiently alleged an injury-in-fact in this regard. For standing purposes, he must show only
   that he is seeking to vindicate "the sort of interest that the law protects when it is wrongfully
   invaded." Aurora Loan Servs., Inc. v. Craddieth, 442 F.3d 1018, 1024 (7th Cir. 2006). Dr. Glazer
   has articulated such an interest here. The State may argue that the ultrasound requirement is
   constitutionally sound, but whether this is a "meritorious legal claim" need not be determined in
   finding that he has standing. Id. The State also asserts that Dr. Glazer has no standing to
   challenge the in-person examination requirement because he "has already testified that he
   performs physical examinations of his patients as part of his current abortion practice,"
   "bely[ing] any claim that physical examinations are not medically necessary." Plaintiffs rejoin
   (and the State again does not rebut) that this is a distortion of Dr. Glazer's deposition testimony.
   Dr. Glazer was never asked if he would perform an examination absent the statutory
   requirement, and his testimony indicates he would not do so unless a patient presented with an
   abnormality. The State's challenges to Dr. Glazer's standing are, once again, unavailing.
                                                    9
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 10 of 121 PageID #: 7634




          understand the evidence or to determine a fact in issue; (b) the testimony is based
          on sufficient facts or data; (c) the testimony is the product of reliable principles
          and methods; and (d) the expert has reliably applied the principles and methods to
          the facts of the case.

          Where the "testimony's factual basis, data, principles, methods, or their application

   are called sufficiently into question, . . . the trial judge must determine whether the

   testimony has a 'reliable basis in the knowledge and experience of [the relevant]

   discipline.'" Kumho Tire, 526 U.S. at 149 (quoting Daubert, 509 U.S. at 592).

          Pursuant to Daubert and Rule 702, the State seeks an order striking portions of the

   declarations provided by Plaintiffs' experts, Dr. Heidi Moseson and Dr. Daniel Grossman.

          The State attacks the following assertion by Dr. Moseson in her expert report:

   "Indiana's abortion restrictions create substantial obstacles to abortion access in the

   State." The State contends that because Dr. Moseson has not performed any scientific

   analysis that would qualify her to opine on the causal relationship between the challenged

   laws and the access to abortion in Indiana, her conclusion lacks a foundation and should

   be stricken. In response, Plaintiffs assert that they have not relied on Dr. Moseson's

   statement in defending against the State's summary judgment motion, thus mooting this

   issue. We agree: this objection is therefore denied as moot.

          The State next contends that Dr. Grossman is unqualified to proffer expert

   opinions on various subjects, including medical ethics, fetal pain, and mental health. We

   consider each of these categories of proffered testimony below:




                                                 10
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 11 of 121 PageID #: 7635




          1. Medical Ethics

          As to medical ethics, Plaintiffs assert, and the State does not dispute, Dr.

   Grossman is not offering any testimony of this nature, rendering this objection moot. We

   so find.

          2. Fetial Pain and Mental Health

          The State next claims that Dr. Grossman—a practicing obstetrician-gynecologist,

   a Fellow of the American College of Obstetricians and Gynecologists ("ACOG"), and the

   director of an interdisciplinary research institute focused on reproductive health—is not

   qualified to offer expert opinions on fetal pain or mental health. We disagree.

                 a. Fetal Pain

          With respect to whether pain is experienced by a fetus during an abortion, Dr.

   Grossman has stated that leading medical associations, including the ACOG and the

   Royal College of Obstetricians and Gynecologists ("RCOG"), have concluded that there

   is no reliable evidence supporting a finding that a previability fetus can feel pain. This

   opinion comes from his familiarity with what he describes as "the most authoritative

   papers on fetal pain," including two literature reviews relied on by the ACOG's

   publications. This is sufficiently within Dr. Grossman's knowledge and expertise to

   withstand the State's objection.

          The State challenges the admissibility of Dr. Grossman's opinions as to fetal pain

   on the grounds that they were not reached "through his own expertise or research." The

   State accuses him of merely "parroting the opinions" of others, specifically, the ACOG

                                                11
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 12 of 121 PageID #: 7636




   and RCOG. Dura Auto. Sys. of Indiana, Inc. v. CTS Corp., 285 F.3d 609, 613, 2002 WL

   501027 (7th Cir. 2002). According to the State, Dr. Grossman, at his deposition, was

   unable to demonstrate a familiarity "with the limitations of the studies he relies upon."

          Plaintiffs counter these objections, arguing that Dr. Grossman's professional

   expertise amply qualifies him to offer testimony as to his opinion of the prevailing view

   on fetal pain within the medical community as determined based on his review of

   relevant medical literature.

          We share Plaintiffs' views as to the admissibility of this evidence. The State does

   not challenge Dr. Grossman's qualifications with respect to evaluating medical literature

   or his qualifications to testify to generally accepted medical opinions within the medical

   community. Dr. Grossman's testimony is, in fact, limited to this issue. Contrary to the

   State's characterization of his testimony, Dr. Grossman has not attempted to masquerade

   behind the expertise of others or advance any opinions other than his own, even when

   consistent with those espoused by the ACOG and RCOG. We find no basis to conclude

   that Dr. Grossman has "parroted" others' opinions regarding whether a fetus can feel pain;

   he has, instead, testified that, based on his own determinations and his review of the

   medical literature that major professional medical associations reject the State's position.

          In claiming that Dr. Grossman is unable to discuss the "limitations of the studies"

   on which he relies, the State has exaggerated Dr. Grossman's deposition testimony,

   seizing on his admitted unfamiliarity with a particular study that the State describes as

   contrary to the conclusions of the ACOG and RCOG. Such an unfamiliarity with a single



                                                12
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 13 of 121 PageID #: 7637




   study hardly suffices to disqualify a witness from offering opinions such as those

   proffered by Dr. Grossman.

          The State also emphasized Dr. Grossman's inability to discuss other specific

   studies allegedly relied upon by the ACOG and RCOG to support portions of their

   analyses and conclusions. Such a lack of familiarity does not provide a legitimate basis

   on which to exclude Dr. Grossman's otherwise admissible testimony, including his

   opinion that major, reputable medical associations have reached competing conclusions

   on whether and to what extent a fetus feels pain during and in the course of an abortion.

   The State's attempts to discredit Dr. Grossman's opinions might be better served through

   cross-examination of his testimony, rather than a request seeking their exclusion. Lapsley

   v. Xtek, Inc., 689 F.3d 802, 805 (7th Cir. 2012) (quoting with unmarked alterations

   Daubert, 509 U.S. at 596) ("[T]he accuracy of the actual evidence is to be tested . . with

   the familiar tools of 'vigorous cross-examination, presentation of contrary evidence, and

   careful instruction on the burden of proof.'"). There is no serious dispute over Dr.

   Grossman's impressive qualifications or the foundations for his expert opinions. See Dura

   Auto., 285 F.3d at 613. Accordingly, we admit into evidence Dr. Grossman's expert

   opinions to the extent and within the context of Plaintiffs' proffer.

                 b. Mental Health

          Similarly, we find no basis on which to exclude Dr. Grossman's testimony based

   on any lack of qualifications to opine on the mental health impact of abortion on the

   patient.



                                                 13
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 14 of 121 PageID #: 7638




             The State notes that Dr. Grossman is not a psychologist. Therefore, it argues, any

   opinions relating to the mental health impact of an abortion must have come from others

   in that field who apparently collaborated with Dr. Grossman in the preparation of his

   report.

             There is no requirement that an expert witness must be actively engaged in a field

   about which he may be asked to testify. "[W]hether basing testimony upon professional

   studies or personal experience," the expert witness must "employ the same level of

   intellectual rigor that characterizes the practice of an expert in the relevant field." Kumho

   Tire Co., 526 U.S. at 152. Whatever drafting assistance Dr. Grossman may have received

   on some portion of his report by consulting experts in the field of psychology, such

   collaboration is not a disqualifying factor. Dr. Grossman is reportedly the sole author of

   his report, which work reflects his own opinions and independent analyses as to the

   scientific evidence concerning abortion and mental health. We note in passing that the

   State's own experts have also apparently received similar assistance from consulting

   experts in drafting their reports

             Dr. Grossman's opinions are based on his advanced medical education and

   training, his employment and experience as a researcher and director of a major

   institution engaged in wide-ranging research on human reproductive science as well as

   his careful review of numerous professional learned treatises, published studies, and

   literature reviews. Thus, there can be no credible dispute that Dr. Grossman has acquired,

   and is bringing to bear on his testimony, extraordinary skills and knowledge and



                                                  14
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 15 of 121 PageID #: 7639




   experience, certainly to a degree that qualifies him to testify as an expert in the areas for

   which he has been proffered by Plaintiffs.

          Accordingly, we overrule the State's objections and hold that Dr. Grossman's

   testimony is admissible

             B. The "Previously Undisclosed Portions" of Dr. Grossman's Declaration Are
                Not Inadmissible, Requiring an Order to Strike

          The State has also challenged certain portions of Dr. Grossman's declaration set

   out in Plaintiffs' opposition briefing on the grounds that these sections were not included

   in his previously disclosed expert report. We do not share the State's concerns or

   objections on this issue.

          The purpose of an expert report "is not to replicate every word that the expert

   might say on the stand." Metavante Corp. v. Emigrant Sav. Bank, 619 F.3d 748, 762 (7th

   Cir. 2010) (quoting Walsh v. Chez, 583 F.3d 990, 994 (7th Cir. 2009)). "It is instead to

   convey the substance of the expert's opinion . . . so that the opponent will be ready to

   rebut, to cross-examine, and to offer a competing expert if necessary." Id. So long as the

   State has been provided "adequate notice" of the substance of the expert's opinions,

   testimony related to those opinions is admissible. The State has not argued here that Dr.

   Grossman's expert report was produced in any untimely or incomplete manner or that it

   failed to provide sufficient notice of the substance of Dr. Grossman's opinions as set out

   in his declaration. Accordingly, we deny the State's request to strike these sections.

                                                Facts




                                                 15
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 16 of 121 PageID #: 7640




              Given the expansive reach of Plaintiffs' Complaint in challenging virtually the

       entire panoply of the State's abortion restrictions, we began our analysis with an

       examination of certain scientific background information dealing generally with the

       prevalence and the safety of abortion procedures by drawing on the submissions and

       arguments of both parties as well as an overview of the Indiana statutes challenged in this

       lawsuit.

  I.       Safety of Abortion Procedures

              The National Academies of Sciences, Engineering, and Medicine recently

       completed a broad-based survey and analysis of legal abortion procedures as performed

       clinically through the United States, noting that abortion is generally a safe and effective

       process, involving minimal medical risks. 7 Obviously, not all risks can be avoided, as is

       true with all medical procedures. The level of risk in this area varies, depending on the

       type of abortion performed. In the United States, abortion is ordinarily performed by one

       of the following methods: medication abortion, aspiration abortion, or dilation &

       evacuation ("D&E"). [Dec. Grossman, ¶ 6]. The parties are in fundamental disagreement

       over the inherent risks, respectively.

           A. Medication Abortion

              Medication abortion is generally available to a woman through the first seventy

       days (ten weeks) of gestation as measured from her last menstrual period (lmp). [Id, ¶ 7].


       7
    NATIONAL ACADEMIES OF SCIENCES, ENGINEERING, AND MEDICINE (NAS), THE SAFETY AND
   QUALITY OF ABORTION CARE IN THE UNITED STATES, at 77 (2018), available at
   http://nap.edu/24950 (“The clinical evidence makes clear that legal abortions in the United
   States—whether by medication, aspiration, D&E, or induction—are safe and effective.”).
                                                    16
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 17 of 121 PageID #: 7641




           Medication abortion involves termination of a pregnancy through the combined

   administration of two medications: mifepristone and misoprostol. 8 [Id.]. Prior to

   receiving a medication abortion, a woman is screened for eligibility and

   contraindications, is provided counseling, and is then administered the medications. [Id.].

   The dose of mifepristone is ingested, the effect of which is to block the hormone

   progesterone, which halts further growth and development of the fetus. [Id.]. Within 24 to

   48 hours thereafter, misoprostol is taken by mouth wherever the patient chooses, typically

   at home. This drug causes the uterus to contract and expel its contents, thereby

   completing the abortion. 9 The patient follows up with a healthcare provider within seven-

   to-fourteen days. [Id., ¶ 7, 24]. Medication abortions require no anesthesia or sedation.

   [Id., ¶ 7].

           Because the abortion-inducing medications take time to exert their effects, most

   complications associated with a medication abortion typically occur after the patient has

   left the abortion facility. [Id., ¶ 22]. However, complications are rare, explain Plaintiffs,

   based on their experts' evidence, and are generally handled on an out-patient, non-

   emergency basis; indeed, serious complications connected with a medication abortion

   requiring emergency care have been determined to affect less than one percent of

   patients. [Id. ¶¶ 22, 26].




   8
     Mifepristone is among a small number of drugs the FDA subjects to a Risk Evaluation and
   Mitigation Strategy (REMS), which among other things prohibits mifepristone from being
   dispensed in pharmacies; it is available to patients only from healthcare providers who have
   entered it supplier agreements with the drug’s U.S. licensee.
   9
     Mifepristone and misoprostol are also commonly used to treat incomplete miscarriages.
                                                  17
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 18 of 121 PageID #: 7642




          The State's contrary view of these risks is that medication abortions do, in fact,

   pose "significant risks." Dr. Nancy Goodwine-Wozniak, a board-certified obstetrician-

   gynecologist, opines that "[m]ifespristone use in ectopic pregnancy has been associated

   with sepsis and cases of maternal death." [Goodwine-Wozniak Exp. Rep, ¶ 55]. Dr.

   Donna Harrison, also a board-certified obstetrician-gynecologist, asserts that medication

   abortion is contraindicated for women with "undiagnosed adnexal mass," "chronic

   adrenal failure," "concurrent long-term corticosteroid therapy," "history of allergy to

   mifepristone, misoprostol, or other prostaglandins," hemorrhagic disorders or concurring

   anticoagulant therapy, "inherited porphyria," or an "intrauterine device." [Harrison Exp.

   Rep. ¶ 25]. These risks are mitigated when a competent physician evaluates and

   physically examines a patient, diagnosing any possible contraindications and confirming

   her mental and physical capacity to undergo the medication abortion, prior to proceeding

   with the procedure. [Exp. Rep. Harrison. ¶ 26].

          There is no dispute between the parties that the risks associated with medication

   abortion, including increased rates of infection and rate of failure necessitating surgical

   abortion, increase with gestational age. [Id. ¶ 16; Pl. Br., p. 16].

      B. Surgical Abortion

          Aspiration abortion, sometimes referred to as suction curettage, involves the use of

   suction to empty the contents of the uterus. A hollow curette is inserted into the patient's

   uterus. At the other end of the curette, a hand-held syringe or electric device is applied to

   create suction and remove the contents of the uterus. The procedure typically takes

   approximately ten minutes to complete. Oral medications or a local anesthetic are

                                                 18
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 19 of 121 PageID #: 7643




   commonly used for pain management, although moderate or deep sedation as well as

   general anesthesia may sometimes be utilized. This abortion method is common in the

   first and early second trimester, until fourteen to sixteen weeks lmp. [Dec. Grossman, ¶¶

   11-15].

          Complications following aspiration abortions are rare: the incident rate for such

   complications, including both major and minor events, is around 1.3%. Only 0.16% of

   women experience major complications requiring hospital admission, surgery, or blood

   transfusion following an aspiration abortion. [Id. ¶ 27].

          Though aspiration abortion and D&E abortion are forms of surgical abortion,

   neither requires making an incision in a patient's body. [Id. ¶¶ 12, 15].

          D&E is an abortion method used during the second trimester of pregnancy,

   beginning at fourteen to sixteen weeks lmp. It utilizes both suction and medical

   instruments to empty the contents of the uterus. The first step in this procedure is the

   dilation of the cervix using oxmotic dilators and/or medications. At the beginning of the

   second trimester, cervical dilation is typically completed on the same day as the abortion

   procedure. From sixteen to eighteen weeks lmp, the dilation process is begun one to two

   days in advance of the abortion. Once the cervix is dilated, a combination of suction and

   forceps is used to empty the uterus, requiring ten to twenty minutes to complete.

   Plaintiffs assert that the pain management options for D&E abortion are similar to those

   provided for aspiration abortion, but moderate or deep sedation is more likely to be

   utilized in D&E. [Id. ¶ 14; Dec. Cowett, ¶¶ 22-26]. The State believes that general



                                                19
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 20 of 121 PageID #: 7644




   anesthesia should be used when a patient undergoes this procedure. [See Exp. Rep.

   Goodwine-Wozniak, ¶ 28, 37].

             Second trimester abortions are rare, with fewer than 9% of abortions in the United

   States occurring after thirteen weeks lmp. Of those few abortions that do occur, the vast

   majority are performed using D&E. [Dec. Grossman, ¶¶ 55-56].

             Plaintiffs maintain that D&E abortions pose minimal risks, with complication rates

   ranging from 0.05 to 4.0%. [Id. ¶ 30].

             Though the rate of complications associated with aspiration and D&E abortions is

   not in dispute, 10 the State details these risks as including "bleeding, infection, or injury to

   the cervix, vagina or uterus" as well as "anesthesia complications, hemorrhage, blood

   clot, uterine perforation, [and] vessel injury." [Exp. Rep. Stroud, ¶ 8; Exp. Report.

   Goodwine-Wozniak, ¶ 64]. Moreover, according to the State, these complications could

   lead to serious long-term effects such as cervical incompetence, which occurs when the

   cervix dilates early in a woman's next pregnancy, predisposing her to intrauterine

   infections and premature delivery. [Exp. Rep. Stroud, ¶ 8; Exp. Rep. Calhoun, ¶ 60].

   Additionally, the State asserts, complications from surgical abortion could prevent a

   woman from achieving future pregnancies. [Exp. Rep. Stroud, ¶ 8]. Plaintiffs dispute that

   cervical incompetence or infertility are significant risks posed by surgical abortions.

   [Dec. Bernard, ¶ 9; Dec. Wocial, ¶ 20;].

         C. Mental Health Risks



   10
        The State does not distinguish between the different forms of surgical abortions.
                                                     20
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 21 of 121 PageID #: 7645




         Regardless of the specific abortion procedure performed, the State insists that

   women who terminate their pregnancies are as a result more likely to suffer from various

   forms of mental illness—e.g., depression, anxiety, substance abuse, suicidal thoughts and

   behaviors—than women who chose to continue their pregnancies to full-term births.

   According to Dr. Priscilla Coleman, the lead author of a 2011 meta-analysis of research

   on mental-health outcomes of abortion, women with a history of abortion experience a

   55% increased risk for various mental health problems compared to women who carried

   unplanned pregnancies to term. Dr. Coleman further reports that abortion renders women

   155% more likely to exhibit suicidal behaviors compared to women who have not had an

   abortion. Dr. Aaron Kheriaty, a board-certified psychiatrist who evaluates and treats

   women who have received abortions, concurs, noting that "a significant number of

   women are psychologically harmed by abortion[.]" However, the State maintains that a

   likelihood of suffering psychological harm following an abortion is reduced when

   patients are provided adequate information that permits them to arrive at well-considered

   decisions.

         Plaintiffs deny that abortion increases the risk of mental illness in the patient. In

   specific response to the meta-analysis published by Dr. Coleman, eight commentaries

   were published refuting these findings and pointing to "serious methodological

   concerns." [Dec. Grossman, ¶ 150]. Other reports have similarly undermined theories

   associating mental health risks with abortion. For example, an analysis in one report

   published by the John Hopkins Bloomberg School of Public Health found that articles

   reporting a relationship between abortion and detrimental mental health outcomes were

                                                21
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 22 of 121 PageID #: 7646




    often the result of flawed methodology; by comparison, the highest quality studies have

    produced findings that were generally neutral as to the mental health consequences. [Id.,

    ¶ 146]. In contrast to those studies referenced by the State, other reports by the American

    Psychological Association have concluded that abortion typically does not negatively

    impact a woman's mental health. [Id., ¶ 145].



 II.      Prevalence of and Access to Abortion in Indiana

              The number of medical practices offering abortions services in Indiana has

   significantly declined in recent years. Between 2014 and 2018, one-third of Indiana's

    abortion clinics closed or stopped providing abortion care, though the number of

    abortions performed during these years remained relatively steady. [Dec. Moseson, ¶

    23]. ("In 2014, the state documented nine clinics that were providing abortions — but by

    2018, this number fell to only six clinics."); Health Dept. Report, p. 3 11]. Dr. Studnicki,

       the State's expert on data analytics, reports that Indiana's abortion rate is consistent with

       national trends and any decline is not associated with Indiana's regulations. [Studnicki, ¶¶

       8, 18-19]. 12




    11
       This refers to the Health Department's Terminated Pregnancy Report.
    12
       Throughout its briefing, the State argues that Indiana's regulations have not affected access to
    abortion, referencing Dr. Studnicki's expert opinion that the challenged laws have not impacted
    the level of abortion in Indiana. The State contends that the laws do not prevent women from
    obtaining abortions and, in any event, must be deemed constitutional. However, our analysis of
    the challenged laws turns on whether they create substantial obstacles to accessing abortion, even
    if a woman is ultimately successfully in this pursuit, and not on the overall number of abortion.
    June Medical, 140 S. Ct. at 2133 (Breyer, J., plurality op.).
                                                     22
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 23 of 121 PageID #: 7647




          In 2018, the year this lawsuit was filed, six abortion clinics were in operation in

   Indiana, three of which were located in Indianapolis. [Health Dept. Report, p. 18]. A

   seventh clinic, the WWHA South Bend Clinic opened in 2019, see Dkt. 186 Modified

   Preliminary Injunction. Of these clinics, two provided only medication abortions and no

   clinic provided abortion after the first trimester. These clinics offered abortions primarily

   on only one or two days of the week. [Dec. Laura Miller, ¶¶ 5, 11; Dec. Guerrero, ¶ 43;

   Dec. Haskell, ¶ 4-5, 12, 20; Dec. Amy Miller, ¶¶ 49, 54-56, 63; Dec. Herr, ¶ 18; Dec.

   McKinney, ¶ 16]. Additionally, as of 2018, four Indiana hospitals provided abortion

   services, each located in Indianapolis. [Health Dept. Report, p. 18]. No Indiana

   ambulatory surgical center provided abortions. [Id.].

          No abortion providers in Indiana are located east of Indianapolis or south of

   Bloomington, depriving citizens in Indiana's second-largest and third-largest cities, Fort

   Wayne and Evansville, respectively, [Id., at 18, 20], of these services. Women who live

   in these cities must travel 250 miles round trip to obtain abortion care. 13

          Indiana is home to approximately 1.3 million women of reproductive age (15-44

   years old). [Dec. Moseson, ¶¶ 7-9]. Based on available statistical data, Hoosier women

   are more likely to confront adverse pregnancy-related health outcomes compared to

   women in other states: Indiana ranks in the top ten worst states for maternal mortality

   (fifth worst), infant mortality (ninth worst), and neonatal mortality (sixth worst). [Dec.


   13
     Excluding the South Bend Clinic, which is approximately 90 miles from Fort Wayne, the
   closest facilities for women in Fort Wayne are located in Merrillville and Indianapolis, both at a
   distance of approximately 125 miles. The closest facility for women in Evansville is in
   Bloomington, approximately 125 miles away.
                                                   23
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 24 of 121 PageID #: 7648




   Romero, ¶¶ 21-23]. Women of color in Indiana are also disproportionality impacted by

   these mortality rates.

          The majority of women most impacted by Indiana's highly restrictive regulation of

   abortion are low-income, living in households below 200% of the poverty level. [Dec.

   Grossman, ¶ 213]. Low-income women face greater barriers in accessing healthcare than

   others; more than a third report missing or delaying medical treatment because of the

   inability to take time off from work. Women of color face heightened barriers in these

   areas. [Dec. Guerrero, p. 8-9, 11; Dec. Moseson, p. 4-5, 13, 17-19; Dec. Romero, 3-7;

   Dec. Stecker, 7-8].

          For women with limited financial means or an inability to travel—that is, the

   majority of Indiana women seeking abortion services—the potential burdens imposed by

   abortion regulations, including personal costs and health risks, are exacerbated. To start,

   many women lack reliable transportation, cannot afford the gasoline necessary to travel

   to a clinic, or live in cities with limited public transit. [Dec. Guerrero, ¶¶ 47-51, ¶ 57;

   Dec. Stecker, ¶¶ 31-33; Dec. Romero, p. 6-9; Dec. Glazer, ¶ 26]. Additionally, traveling

   for abortion care necessitates time off work, which, for many who do not have jobs with

   flexible hours or paid time off, jeopardizes employment or results in lost wages. If a

   woman must travel a substantial distance to receive an abortion, she may need to take

   additional time off work and pay for lodging close to the clinic—or if she lacks such

   financial means, sleep in her car outside the clinic. [Dec. Glazer, p. 5-7; Dec. Guerrero, p.

   12-14; Dec. Stecker, p. 7-9; Dec. Herr, ¶¶ 21-22]. The burdens of travel also often lead to

   delays in accessing abortion care, which, in turn, increase the likelihood that a woman

                                                 24
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 25 of 121 PageID #: 7649




       will face complications from an abortion. [Dec. Cowett, ¶ 14; Dec. Grossman, ¶¶ 186-

       187]. Patients delayed in receiving abortion services past 10 weeks lmp cannot receive a

       medication abortion, and patients delayed past the first trimester must seek an abortion at

       a hospital—which, as will be discussed herein, is extraordinarily expensive.

              Though the State insists that Indiana's abortion regulations do not prevent women

       from accessing abortion in Indiana nor qualified practitioners from providing these

       services, Plaintiffs have presented substantial persuasive evidence to establish that

       numerous Indiana women have confronted the above-referenced burdens or traveled to

       neighboring states to access abortion because of Indiana's restrictions. Additionally, some

       healthcare providers attribute their unwillingness to provide abortion care to the "stigma,

       fear of retaliations and restrictions" existing within Indiana. These burdens to access

       provide the framework for our review of the challenged regulatory and statutory

       provisions.

III.      Plaintiffs' Challenges to Indiana's Regulations of Abortion

              Plaintiffs challenge five categories of abortion law in Indiana, which they group as

       follows: (A) targeted regulations of abortion provider laws; (B) laws prohibiting the use

       of telemedicine in abortion care; (C) mandatory disclosure and delay law(s); and (D)

       parental consent laws. Plaintiffs also challenge (E) the criminal penalties imposed for

       violating these regulations. We analyze in detail each category below.

          A. Regulation of Abortion Providers

              1. Physician-Only Law



                                                    25
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 26 of 121 PageID #: 7650




          The "Physician-Only Law" provides that only a physician is authorized to perform

   a first trimester abortion in Indiana. Ind. Code § 16-34-2-1(a)(1); see also 410 Ind.

   Admin. Code § 26-13-2(b). This law, first enacted in 1973, is challenged for being "out

   of step with contemporary medical practice." In 2016, for example, the FDA removed

   language from the label of the abortion-inducing drug, Mifeprex, previously specifying

   that it should be administered only by a physician. [Exp. Rep. Grossman, ¶ 37]. Indeed,

   the ACOG, the American Public Health Association, and the World Health Organization

   have all endorsed abortion care provided by Advanced Practice Clinicians ("APCs"),

   such as physician assistances, nurse practitioners, and certified nurse midwives. [Id. ¶

   36]. As of June 1, 2019, sixteen other states permit APCs to provide medication

   abortions. [Id. ¶ 34]. In six states, APCs are also permitted to provide first-trimester

   aspiration abortions. [Id.].

          In Indiana, APCs are authorized to provide a range of types of medical care,

   including gynecological procedures that are comparable in levels of risk to first-trimester

   abortions. An APC may, for example, perform medical miscarriage management, insert

   and remove intrauterine devices, and suture torn vaginal tissue and remove retained

   placenta tissue following childbirth. [Dec. Bernard, ¶ 38-40; Stroud. Tr. at 35:22-36:3,

   53:18-54:8, 55:15-55:18].

          In non-abortion settings, APCs are regulated by generally applicable laws

   concerning scope of practice and professional standards. See Ind. Code §§ 25-22.5-1-

   1.1(i)(1), 25-23-1-1, 25-23-1-19.4; 844 Ind. Admin. Code §§ 2.2-1.1-13, 2.2-1.1-16, 2.2-

   2-6; 848 Ind. Admin. Code §§ 3-1-1, 3-1-2, 4-1-4, 4-2-1. Physician assistants must be

                                                 26
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 27 of 121 PageID #: 7651




   supervised by licensed physicians pursuant to written supervisory agreements. See Ind.

   Code § 25-22.5-1-1.1(i)(1); 844 Ind. Admin. Code 2.2-1.1-16. Nurse practitioners and

   certified nurse midwives practicing in outpatient settings are required to collaborate with

   licensed physicians, also pursuant to written agreements. See Ind. Code § 25-23-1-19.4.

          The State argues that the risks associated with abortions are mitigated by the

   Physician-Only Law. Requiring a physician to be the only medical professional to

   perform the abortion places a licensed physician with the patient for the purposes of

   "mak[ing] decisions and correct[ing] problems or complications without having to call

   other MDs in because they have the background, experience, and training an advanced

   practice provider does not have." [Exp. Rep. Goodwine-Wozniak, ¶ 64]. Because APCs

   do not possess the specialized training of licensed medical doctors, "their ability to

   recognize and appropriately respond to complications, particularly serious ones, is

   limited." [Id. ¶ 65; Exp. Rep. Stroud ¶ 37]. The State maintains that licensed physicians

   are also best equipped to counsel patients and determine the appropriate medical

   procedures and avoid and treat complications. [Id. ¶ 65]. As discussed more fully in

   subsequent sections of this entry, a physician is best equipped to provide the necessary

   care through in-person physical examinations and ultrasounds, according to the State. 14

          The State cites further as support the opinion of the American Board of Medical

   Specialties that surgical abortion procedures should be handled by physicians. The State


   14
     The State argues that Plaintiffs' expert, Dr. Grossman, has conceded that "non-doctors
   performing abortions have a higher rate of complications and failure." However, the excerpts of
   Dr. Grossman's deposition testimony submitted by the State do not contain the pages to which
   they refer for this alleged concession. [See Dkt. 279-1].
                                                  27
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 28 of 121 PageID #: 7652




   argues that "medication abortions do not reduce the need for a physician," since

   complications might occur if, for example, the medication did not completely expel the

   contents of uterus, thereby necessitating a surgical abortion. [Id. ¶ 65, 68; Exp. Rep.

   Stroud ¶ 37].

          Plaintiffs note the obvious in pointing out that Indiana's pool of abortion providers

   eligible to perform first-trimester abortions is reduced by the Physicians-Only Law.

   Because of a shortage of physicians, existing abortion clinics have limited capacity for

   patients and long wait times. Reflective of this shortage is the fact that no abortion clinic

   operated by Planned Parenthood in Indiana is able to offer abortions more frequently than

   three days a week. As a consequence, patients must wait a minimum of one to two weeks

   for an appointment at one of Planned Parenthood's abortion clinics in Indiana, at

   WWHA's South Bend Clinic, and elsewhere. [See Dec. Guerrero, ¶¶ 43-46; Dec. Miller,

   ¶¶ 8, 54-57, 63-65l; Dec. Haskell, ¶ 10, 12-14; Dec. Herr, ¶¶ 3-4]. There is a supply of

   APCs willing and able to provide abortion care, but for the Physician-Only Law, say

   Plaintiffs. Some are already employed by licensed abortion clinics. Dec. Miller, ¶¶ 20-23;

   Dec. Herr, ¶¶ 3-4; Dec. McKinney ¶ 13]. If APCs were eligible to provide abortion

   services, they could staff the clinics on days when physicians are unavailable, thereby

   increasing the availability of abortion services. [See Dec. Herr, ¶¶ 3-4; 465, Dec. Miller,

   ¶¶ 20-23, 63-65; Dec. Haskell, ¶ 12-14; Dec. McKinney ¶¶ 13-20].

          2. Admitting-Privileges Requirement

          Indiana's statute imposing the "Admitting Privileges Requirement" provides that:

          A physician may not perform an abortion unless the physician:

                                                28
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 29 of 121 PageID #: 7653




          (1) has admitting privileges in writing at a hospital located in the county where
              abortions are provided or in a contiguous county; or
          (2) has entered into a written agreement with a physician who has written
              admitting privileges at a hospital in the county or contiguous county
              concerning the management of possible complications of the services provided.

          Ind. Code. § 16-34-2-4.5(a). The written agreements entered into pursuant to this

   Section must be renewed annually and submitted to the State's Health Department. Id. §

   16-34-2-4.5(a)(2), (c)(2).

          The State's justification for this restriction is that abortion safety is bolstered when

   the physician performing the procedure has admitting privileges at a nearby hospital, or

   an agreement with another physician who has such privileges. Admitting privileges allow

   a physician to provide direct, continuous care for a patient in the event of an emergency,

   particularly in the context of surgical abortions. [Stroud Exp. Rep. ¶ 18]. In this setting,

   the State argues, the physician who performs the surgical abortion is best positioned to

   know the course of treatment and the kind of follow up emergency care required. As the

   State emphasizes, mere communication with an emergency room physician does not

   result in the same quality of care. [Exp. Rep. Calhoun, ¶¶ 98, 106; see also Def. Exh. 12].

          This position, the State contends, is consistent with "Core Principle #4" of the

   American College of Surgeons, also shared by the ACOG: "Physicians performing

   office-based surgery must have admitting privileges at a nearby hospital, or maintain an

   emergency transfer agreement with a nearby hospital." [Def. Exh. 10]. This position is

   also held by the Federation of State Medical Boards, which requires providers to maintain

   "written transfer agreements with a reasonably convenient hospital(s) or all physicians


                                                 29
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 30 of 121 PageID #: 7654




   performing surgery should have admitting privileges at such facilities." [Def. Exh. 11].

   In sum, admitting privileges, according to the State, ensure continuity of care in the event

   of emergencies following surgical abortions. [Dec. Calhoun, ¶ 98]. 15

          Plaintiffs reject this justification, pointing out that the admitting privileges

   requirement exists only with respect to abortion services. In non-abortion settings, they

   note, practitioners providing similar care and medical services in doctor's office and

   clinics are typically not subject to any admitting privileges requirements. See 844 Ind.

   Admin. Code 5-5-22(a), (e). Non-abortion practitioners can satisfy the necessary

   standards by entering into "an emergency transfer agreement with a nearby hospital," as

   opposed to an agreement with an individual physician who holds admitting privileges.

   844 Ind. Admin. Code 5-5-22(a)(3). Plaintiffs assert that the admitting privileges

   requirement applicable only to abortion providers has little if anything to do with

   protecting or safeguarding patient health. Plaintiffs also point out that this requirement is

   often futile, since emergency care may either not be sought or otherwise available at the




   15
      Plaintiffs attack several of the State's proffered exhibits—including various reports related to
   the general safety of abortion in office-based settings—which Plaintiffs contend contain
   "outdated" guidance that has been "superseded or abrogated" by more recent promulgations. The
   purportedly outdated guidance may impact the weight given to this evidence, as the State argues,
   but does not require exclusion of the exhibits in their entirety. Whether Plaintiffs in contrast have
   relied on arguably more accurate, updated information is a matter that will be resolved when a
   final determination on the merits is made. Plaintiffs' hearsay objection to these exhibits is
   overcome by the State's assurances that none of the exhibits is being offered for the "truth of the
   matter[s] asserted." FED. R. EVID. 801. Because the State has not offered any of these exhibits to
   establish best safety practices for abortion, but only to demonstrate that Indiana's regulations are
   consistent with recommendations from the medical community, we find them admissible for this
   limited purpose.


                                                    30
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 31 of 121 PageID #: 7655




   hospital where a woman's provider has admitting privileges or an agreement with a

   physician who does. [Dec. Grossman, ¶ 79; Dec, Haskell; ¶ 24].

          Plaintiffs note that compliance with admitting privileges requirements is often

   difficult and, in some cases, impossible. For example, many hospitals set minimum

   patient admission requirements for physicians in order to receive admitting privileges;

   because abortion patients rarely require hospitalization, physicians specializing in

   abortion are unlikely to be able to satisfy these requirements. In addition, hospitals

   affiliated with certain religious institutions or sensitive to community criticism and

   backlash may not choose to allow abortion providers on their staffs. [Dec. Grossman, ¶

   81; Dec. Steckler, ¶¶ 18-20].

          The alternative option of a "backup physician" option to satisfy the admitting

   privileges requirement does not reduce physicians' difficulties in complying with the

   statute, say Plaintiffs. The bureaucratic rigamarole of requiring the backup physician

   agreement to be reduced to writing and shared with the Health Department as well as

   numerous local hospitals likely deters some physicians from serving as backup

   physicians. [Dec. Clark, p. 3; Steckler, ¶ 20]. We are informed that several physicians in

   South Bend have declined to serve as backup physicians for the South Bend Clinic out of

   fear of retaliation, despite their expressed support for providing abortion care to patients

   who seek it. Others willing to fill this role were reportedly blocked from doing so by the

   views of their medical practice partners. [Id.; Dec. p. Hagstrom Miller]. Following weeks

   of outreach, WWHA has been able to identify only one physician willing to serve and

   currently doing so as the backup physician for the South Bend Clinic. Should this

                                                31
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 32 of 121 PageID #: 7656




   physician retire, move, or relinquish admitting privileges, WWHA would be without such

   services unless and until it can locate a replacement backup physician. [Id.].

          3. Licensure, Inspection, and Facilities Requirements

          Plaintiffs' lawsuit challenges a set of statutory requirements they group and refer to

   here as the "Licensure Requirement." This requirement generally prohibits the

   performance of abortions outside licensed abortions clinics, ambulatory surgical centers,

   or hospitals. See Ind. Code §§ 16-18-2-1.5, 16-21-2-2(4), 16-21-2-2.5, 16-21-2-10, 16-

   21-2-11, 16-21-2-14.

          Plaintiffs challenge this limitation on the place of care as well as Indiana's

   "Inspection Requirement" requiring Indiana's Health Department to inspect every

   abortion clinic within the state once annually and to "conduct a complaint inspection as

   needed.” Ind. Code § 16-21-2-2.6. 16

          Plaintiffs contend that Indiana's physical plant requirements impose medically

   unnecessary facility requirements on at least some abortion clinics. Ind. Code §§ 16-21-2-

   2.5(a)(2), 16-18-2-1.5(a)(2); 410 Ind. Admin. Code, art. 26, including 410 Ind. Admin.




   16
     Plaintiffs object to the admissibility of certain evidence proffered by the State in support of its
   argument that Indiana's licensure and inspection requirements are necessary to prevent threats to
   the health and safety of Indiana women, similar to those allegedly committed by Dr. Ulrich
   Klopfer, the former operator of an abortion clinic in South Bend, Indiana, whose conduct is
   currently under state investigation, though he, himself, is deceased. The State's references to Dr.
   Klopfer have no bearing on our determinations as to the constitutionality of the cited portions of
   the Indiana code. Thus, the related evidentiary submissions are irrelevant and Plaintiffs'
   objection is sustained.
                                                    32
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 33 of 121 PageID #: 7657




   Code 26-10-1(b)(5), 26-11-2(a), 26-11-3, 26-13-1, 26-13-3(b)–(c), 26-17-2(c)(3)–(4), 26-

   17-2(d)(1)–(4), (d)(6), 26-17-2(e)(1), (8). 17

           Medical practitioners are generally required to hold valid licenses, but medical

   practices are not. Apart from abortion clinics, Indiana does not require doctor's offices

   and clinics to be licensed, even for those facilities performing procedures medically

   comparable to abortion. Thus, according to Plaintiffs, the Licensure Requirement for

   abortion clinics is an anomaly and unnecessary to ensure or enhance patient safety.

   Moreover, it singles out abortion providers and operates as a barrier to their entry into the

   practice area. 18 [Dec. Stecker, ¶¶ 17, 39-40; Dec. Grossman, p. 13-15; Dec. Hagstrom

   Miller, p. 15-16].].

           The Inspection Requirement is also unique to abortion clinics, note Plaintiffs.

   Doctor's offices and clinics in Indiana generally are not subject to any similar inspection


   17
      We note one area of confusion here that neither party has addressed. Plaintiffs' Complaint
   takes issue with Indiana's facility requirements governing "facilities providing medication
   abortion." [Compl. ¶ 101(c) (emphasis added)]. However, Plaintiffs' Complaint cites to the
   Indiana regulations governing facilities providing surgical abortion, i.e., the regulations found in
   410 Ind. Code article 26. The State's summary judgment briefing addresses the regulations cited
   by Plaintiffs, that is, those related to surgical abortion facilities. Plaintiffs respond to the State's
   arguments on these regulations while also criticizing the State for its failure to address their
   allegations with respect to the regulations governing facilities providing medication abortions,
   found in 410 Ind. Admin. Code article 26.5. The State replies that the Complaint does not
   address article 26.5. Given that the regulations governing surgical abortion facilities are cited in
   Plaintiffs' Complaint and the parties have briefed the issue of whether these provisions are
   constitutional, we will review this portion of Indiana's administrative code (410 Ind. Admin
   Code article 26). Plaintiffs' failure to clarify which article of the Indiana administrative code they
   are challenging is confusing, especially since their Complaint improperly conflates article 26 and
   article 26.5.
   18
      Plaintiffs refer to the South Bend Clinic's struggles in obtaining a license from the State,
   noting that this process took two years and resulted in Plaintiffs having to seek a preliminary
   injunction. However, as we have already noted, Plaintiffs' preliminary injunction request was not
   related to the facial constitutionality of the Licensing Requirements.
                                                     33
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 34 of 121 PageID #: 7658




   requirements, and other licensed facilities, such as hospitals, are inspected less

   frequently. Plaintiffs assert that the Health Department's inspections, which typically

   involve an inspector spending two full days at a clinic and then engaging in weeks or

   months of follow up with clinic staff members, disrupt abortion clinic operations, divert

   resources away from patient care, and increase costs. [Dec. Hagstrom Miller, p. 15-16;

   Dec. Haskell, ¶ 21].

          Though Indiana does not require other practice facilities to maintain licenses with

   the state, the State cites to the ACOG's requirements that abortion facilities protect the

   health and safety of pregnant women. [See Def. Exh. 13, American College of

   Obstetricians & Gynecologists, Report of the Presidential Task Force on Patient Safety in

   the Office Setting (2010), hereinafter "ACOG Report."]. Indiana attempts to ensure such

   safety through its licensing process, which permits the Health Department to conduct

   surveys on licensed clinics utilizing state inspectors to review medical records, check for

   compliance to medication protocols and equipment sterilization, among other things.

   Clinics are provided advance notice of the Health Department's inspections to minimize

   disruptions. According to the State, frequent inspections yield higher levels of

   compliance by abortion clinics as evidenced by the issuance of fewer medical-related

   sanctions or other performance deficiencies. [See Def. Exhs. 16, 17].

          Indiana's facility requirements governing first-trimester surgical abortions also

   promote safe and healthy abortions, argues the State. The State contends that these

   requirements are consistent with ACOG's recommendations particularly with respect to

   the physical aspects of abortion facilities that provide first-trimester surgical abortions.

                                                 34
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 35 of 121 PageID #: 7659




   [See ACOG Report]. For example, clinics are required to comply with local building

   codes and fire codes as well as rules adopted by the Occupational Safety and Health

   Administration, the state board of pharmacy, and the Drug Enforcement Administration.

   [Id. at 4]. Clinics must train and enable personnel to respond quickly to emergency

   situations and provide designated recovery areas and spaces for the treatment of possible

   complications. These treatment spaces must also be equipped with resuscitation

   equipment, including a defibrillator and emergency medication. [Id. at 4, 6]. The clinic's

   premises and equipment also must meet standards of cleanliness. [Id. at 7]. These

   standards ensure the safety of facilities providing surgical abortion, according the State.

           Thus, the State defends the Licensing Requirement on the grounds that it provides

   the Health Department with the ability to prevent or resolve problems arising from the

   operation of abortion clinics.

           4. Second-Trimester Hospitalization Requirement

           Indiana's "Second Trimester Hospitalization Requirement" provides, "after the

   first trimester of pregnancy," an abortion may only be "performed in a hospital or

   ambulatory outpatient surgical center." Ind. Code § 16-34-2-1(2). Most second-trimester

   abortions are performed using D&E, though some early first-trimester abortions may be

   performed via aspiration. [Dec. Grossman, ¶¶ 54, 56; Exp. Rep. Goodwine-Wozniak, ¶

   36 ].

           Hospitals and ambulatory surgical centers ("ASCs") are subject to heightened

   construction requirements aimed at maintaining a sterile operating environment. They

   ensure, for instance, the safety of surgeries that involve cutting into the sterile body tissue

                                                 35
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 36 of 121 PageID #: 7660




   by reducing the chances of infection. [Id. ¶ 61]. However, neither aspiration nor D&E

   abortion requires such an incision, and thus the enhanced safety precautions that hospitals

   and ASCs provide are of no benefit to second-trimester abortion patients, according to

   Plaintiffs. [Id., at ¶¶ 60-61 ]. Hospitals and ASCs also have enhanced staffing

   requirements, ensuring that scrub nurses, technicians, or circulatory nurses are available

   for complex procedures. But these individuals are not involved in second-trimester

   abortions. [Id. ¶¶ 61, 62].

          Plaintiffs stress that both second-trimester aspiration and D&E abortions can be

   and are elsewhere safely performed in out-patient, office-based settings. One study

   recently published by the Journal of the American Medical Association found that there

   was no statistically significant difference with respect to abortion-related adverse events

   or morbidity between women who underwent a second-trimester abortion in a clinic as

   compared to those whose second-trimester abortions were performed in an ASC. [Id. ¶

   63].

          The State argues in response that D&Es must be performed in a hospital or ACS to

   ensure that safety standards are fully met. [Exp. Rep. Goodwine-Wozniak, ¶ 38; Exp.

   Rep. Stroud, ¶ 10]. Dr. Goodwine-Wozniak explains that the use of surgical instruments

   in a D&E "introduces additional risk of complications," and Dr. Christopher Stroud, a

   board-certified obstetrician-gynecologist, agrees that "the standard of care requires

   suction D&Cs following pregnancy loss to be performed in a surgery center or

   hospital[.]" [Exp. Rep. Goodwine-Wozniak, ¶ 37, Exp. Report Stroud, ¶ 10]. As a general

   matter, the likelihood of complications increases with gestational age. [Exp. Rep.

                                                36
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 37 of 121 PageID #: 7661




   Harrison, ¶ 16]. Dr. Goodwine-Wozniak also views general anesthesia as necessary for a

   D&E, though Plaintiffs' expert, Dr. Grossman, reports that deep sedation is ordinarily

   sufficient. [Compare Exp. Report Goodwine-Wozniak, ¶ 28 with Dec. Grossman, ¶¶ 15,

   36]. With general anesthesia comes the need for a hospital or surgery center, insists the

   State. [Exp. Report Goodwine-Wozniak, ¶ 29].

          There is no dispute that the Second-Trimester Hospitalization Requirement

   increases the costs and reduces the availability of second-trimester abortion care. Few

   hospitals and no ASCs currently provide abortion care. The cost of receiving a second-

   trimester abortion in a hospital, if that service were provided, would be exponentially

   greater than it would be in a clinic. [Dec. Bernard. ¶¶ 25-28; Dec. Cowett, ¶ 38]. It is

   estimated that a late-first trimester abortion at Planned Parenthood costs $750-800,

   whereas the cost of second-trimester abortion in a hospital ranges from $10,000 to

   $20,000. [Dec. Bernard. ¶¶ 25-28]. For those patients fortunate to have insurance, it

   often does not cover these costs. [Dec. Bernard, ¶ 29; Dec. Guerrero ¶ 29]. As a result,

   many women must travel out-of-state to obtain second-trimester abortions. [Dec.

   Bernard. ¶¶ 23-24, 30-31; Dec. Cowett, ¶ 66; Dec. Glazer, ¶ 20; Dec. Greenblum, ¶¶ 13-

   17; Dec. Guerrero ¶ 44; Dec. Hagstrom-Miller, ¶ 57; Dec. Haskell, ¶22; Dec. Herr, ¶ 28;

   Dec. McKinney, ¶ 35; Dec. Laura Miller, ¶ 19; Dec. Moseson, ¶ 32; Dec. Stern, ¶ 26]. If

   this requirement were enjoined, Plaintiffs contend, second-trimester abortions would

   become available at clinics operating at lower cost in various regions of Indiana. [Dec.

   Hagstrom Miller, ¶ 49 (WWHA of South Bend would like to provide second-trimester

   abortions); Dec. Laura Miller, ¶ 17 (Planned Parenthoods in Bloomington, Indianapolis,

                                                37
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 38 of 121 PageID #: 7662




   and Merrillville reportedly would perform second-trimester abortions but for the

   restrictions in this statute)].

          5. Reporting Requirements

          Indiana's "Reporting Requirements" mandate that "every health care provider who

   performs a surgical abortion or provides [a medication abortion]" collect detailed

   information about each of their abortion patients and enter these details into a central

   database operated by the Health Department. See Ind. Code § 16-34-2-5. This includes

   basic demographic information along with the location of the facility where the abortion

   was performed; identity of the physician and procedure used; the patient's maternal

   history and date of last menses; the age and gender of the fetus; and whether the patient

   was seeking an abortion as a result of abuse, coercion, harassment, or trafficking. Id. In

   cases where the patient was under sixteen years of age, the report must include the date

   that notice of the minor's abortion was issued to the Department of Child Services.

          Generally, this information must be transmitted to the government within thirty

   days following the date of the abortion, but if the patient is younger than sixteen years

   old, the information must be transmitted within three days following the abortion to both

   the Health Department and the Department of Child Services. Ind. Code § 16-34-2-5(b).

   On an annual basis, the Health Department is required to compile the reported data,

   publish a statistical report, and submit aggregate data to the U.S. Centers for Disease

   Control and Prevention (“CDC”). Ind. Code § 16-34-2-5(e)-(f).

          The State believes that "comprehensive data collection is the foundation of good

   epidemiological study" but that data collection for abortion generally speaking is

                                                38
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 39 of 121 PageID #: 7663




   "woefully lacking." [Exp. Rep. Calhoun, ¶¶ 134, 136]. Proper epidemiological reporting

   assists with the identification of public health concerns, such as complications arising

   within a particular clinic, as well as ensuring that abortions are performed in accordance

   with Indiana law. [Id.]. The State views Indiana's Reporting Requirements to be

   reasonable in light of the important public health interests they advance. [Exp. Rep..

   Stroud, ¶¶ 41-42]. Physicians practicing in various medical fields are routinely required

   to record and submit data to numerous governmental authorities, and, while such

   reporting takes time and resources, “physicians understand that it serves various

   economic and public-health purposes” and accept the obligations as part of their

   professional duties in order to increase quality and safety. [Id. ¶ 43]. Dr. Goodwine-

   Wozniak regards the reporting requirements as reasonable and necessary to “generate

   information about medical services, the population served, and potential public health

   problems.” [Exp. Rep. Goodwine-Wozniak, ¶ 50].

          Plaintiffs characterize Indiana's requirements as burdensome beyond any

   legitimate public health benefits. They note that the extensive data that abortion providers

   must report "goes far beyond the information that the CDC solicits in connection with its

   abortion surveillance system." [Dec. Wocial, ¶ 34]. Further, the data collected through

   the Reporting Requirements is not utilized by the State to develop any sort of public

   health programming. [Pl. App., 749-555, 758]. In some instances, the Medical Licensing

   Board of Indiana has determined that providers have been fined for violations of the

   Reporting Requirements that are "not connected to the delivery of health services and

   [are] not in any way related to professional competence, conduct, or licensure." [Pl. App.

                                                39
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 40 of 121 PageID #: 7664




   853, 864, 875]. These Reporting Requirements are "time consuming" and costly and

   intrusive. [Dec. Grossman, ¶ 82; Dec. Hagstrom Miller ¶¶ 83-89; Dec. Miller, ¶¶ 28-29].

        B. Laws Prohibiting the Use of Telemedicine in Abortion Care: the Telemedicine
           Ban, In-Person Examination Requirement, and In-Person Counseling Requirement

           Plaintiffs also challenge Indiana's prohibition on telemedicine as a means of

   providing abortion related services and care. Three sections of Indiana's abortion code are

   highlighted, each of which restricts a woman's ability to receive abortion services through

   telemedicine.

           Indiana's "Telemedicine Ban" prohibits healthcare providers from using

   telemedicine to prescribe "an abortion inducing drug." Ind. Code § 25-1-9.5-8(a)(4). 19

   The "In-Person Examination Requirement," Ind. Code § 16-34-2-1(a)(1), mandates that

   "[a] physician shall examine a pregnant woman in person before prescribing or

   dispensing an abortion inducing drug." In this context, "'in person' does not include the

   use of telehealth or telemedicine services." Id. The In-Person Examination Requirement

   imposes a de facto ban on telemedicine, thereby creating identical burdens and

   disadvantages as the Telemedicine Ban. 20 Plaintiffs also challenge Indiana's requirement




   19
      Indiana defines "telemedicine" as "the delivery of health care services using electronic
   communications and information technology, including: (1) secure videoconferencing; (2)
   interactive audio-using store and forward technology; or (3) remote patient monitoring
   technology; between a provider in one (1) location and a patient in another location." Ind. Code §
   25-1-9.5-6(a).
   20
      Plaintiffs Complaint challenges Ind. Code § 16-34-2-1(a)(1) on multiple levels: by precluding
   the use of telemedicine and by requiring a "medically unnecessary physical examination."
                                                  40
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 41 of 121 PageID #: 7665




   that all preabortion counseling be provided "in the presence" of the patient. See. Ind.

   Code § 16-34-2-1.1(a). 21

          In non-abortion contexts, telemedicine is available and its use encouraged as a

   means of reducing healthcare costs, increasing access to specialty care, and improving

   healthcare access for people in underserved communities. [Dec. Stecker, ¶ 28]. In fact,

   Indiana has authorized a widespread expansion of telemedicine services over the past five

   years. In 2015, Indiana enacted a statute requiring that health insurance policies include

   coverage for telemedicine services on the same terms as coverage is provided for

   healthcare services delivered in person. See Pub. L. No. 185-2015, §§ 25-27, 2015 Ind.

   Acts 2102-04 (codified at Ind. Code §§ 27-8-34-1 to 27-8-34-7, 27-13-1-34, 27-13-7-22).

   In 2016, Indiana enacted another statute broadly authorizing healthcare providers to use

   telemedicine to treat patients in Indiana. See Pub. L. No. 78-2016, § 2, 2016 Ind. Acts

   711-15 (codified at Ind. Code §§ 25-1-9.5-1 to 25-1-9.5-12). One year later, in 2017,

   Indiana expanded the telemedicine authority to include the prescription of controlled

   substances. See Pub. L. No. 150-2017, § 7, 2017 Ind. Acts 1430-31 (codified in relevant

   part at Ind. Code § 25-1-9.5-8).

          Dr. Grossman counsels that utilizing telemedicine for medication abortions is as

   safe and effective as in-person treatment. Providers are able to obtain informed consent

   via telemedicine as effectively as if the participants were present in person, and


   21
      Plaintiffs' challenge to this requirement appears as part of their objections to Indiana's
   mandatory disclosures provision, but they have also been included in objections to the ban on
   telemedicine in providing abortion care. We thus incorporate a discussion of the issue here as
   well.
                                                  41
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 42 of 121 PageID #: 7666




   physicians can remotely review patients' medical histories and ultrasound results (which

   have typically been obtained from qualified personnel at an abortion clinic). The

   physician can also conduct direct, face-to-face communications with the patients through

   videoconferencing to determine the appropriateness of the medication abortion. The

   physician reviews with the patient the risks and benefits of medication abortion,

   including information about normal side effects, warning signs, and follow up care. [Dec.

   Grossman ¶¶ 25-29, 85].

          In terms of safety, Dr. Grossman's research indicates that the complications rate

   for medication abortion remains exceedingly low (less than 0.5%), regardless of whether

   the procedure is provided in-person or through telemedicine. Between telemedicine and

   in-person medication abortions, Dr. Grossman has found no significant differences in the

   occurrence of adverse events. [Id., ¶ 26].

          Dr. Grossman further notes that the National Academies of Sciences, Engineering,

   and Medicine has concluded that there is no medical benefit from requiring that a

   medication abortion be administrated in the physical presence of a healthcare provider.

   [Id., ¶ 87]. A 2019 review found that administering a medication abortion via

   telemedicine is safe, effective, and well-liked by both patients and providers. [Id. ¶ 90].

   Indeed, eight other states permit the use of telemedicine for medication abortion, and one

   additional state permits telemedicine use in obtaining informed consent. [Id. ¶ 89].

   Providers have found it feasible and effective to integrate telemedicine into their clinic

   operations and report that interactions with patients are essentially the same as in-person

   visits. [Id.]. As Dr. Grossman explains, "Screening women for contraindications and

                                                42
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 43 of 121 PageID #: 7667




   eligibility, providing counseling, and dispensing medication is straightforward and can be

   done with equal safety regardless of whether the physician is physically present in the

   room with the patient." [Id.]. Because complications arising from medication abortion are

   likely to occur after a patient has left a clinic, it is immaterial whether she receives her

   initial medication-abortion care in person. [Id. ¶ 87].

          The State disputes the appropriateness of telemedicine to secure a patient's

   informed consent for a decision as significant as whether to have an abortion. According

   to one cited expert, "in-person interactions" "lead[] to better eye contact, greater ability to

   read body language, and overall development of a real person-person relationship

   between doctor and patient." [Exp. Rep. Calhoun, ¶ 143]. Another expert agrees that the

   in-person provision is an essential component of the informed consent process. [Exp.

   Rep. Coleman, ¶¶ 191, 193].

          The State maintains that a physical examination of the patient by a licensed

   physician is necessary in any event before a medication abortion can be safely conducted.

   A crucial component in determining whether a medication abortion is appropriate is

   identifying, with accuracy, gestational age. [Exp. Rep. Goodwine-Wozniak, ¶ 56]. A

   physical examination performed in conjunction with an ultrasound verifies this

   information. [Id. ¶¶ 53-54]. Additionally, a physical examination ensures that the

   provider secures a complete and accurate medical history to determine whether any

   contraindications exist that could increase the risk of complications. [Id., ¶ at 52; Exp.

   Rep. Harrison, ¶ 25]. An ultrasound, in addition to ensuring an accurate determination of

   gestational age, is also necessary to rule out the possibility of an ectopic pregnancy,

                                                 43
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 44 of 121 PageID #: 7668




   which could cause further complications with a medication abortion. [Exp. Rep.

   Goodwine-Wozniak, ¶¶ 53-54]. The State also notes that the In-Person Examination

   Requirement lowers the risk of the diversion of abortion-inducing drugs, because Indiana

   prohibits using telemedicine to prescribe particularly dangerous drugs, such as opioids

   and abortion-inducing drugs, Ind. Code § 25-1-9.5-8(a)(3)–(4), to prevent their diversion

   to individuals for whom they were not prescribed.

          Dr. Glazer shares Dr. Grossman's view that an in-person examination is not always

   necessary prior to a medication abortion; such an exam may be called for, however, if a

   patient communicates an abnormality or personal health issue that mandates further

   exploration. [Glazer Depo., 56:20-58-25].

          By requiring that patients receive in-person counseling and examinations, clearly

   the travel time and expenses for women seeking abortions are increased. These

   expenditures are increased further by Indiana's requirement that women undergo a

   waiting period of at least eighteen hours between their receipt of information related to

   informed consent and proceeding with an abortion. Telemedicine would permit abortion

   providers to administer abortion care more conveniently and at lower costs, thereby

   reducing the burden on women seeking abortion. [Id. ¶¶ 91-98]. Statistics reveal that

   sixty-six percent of Indiana women of reproductive age live in a county not providing an

   abortion clinic, requiring them to travel a distance of some length to receive abortion

   services. And the majority of women seeking abortions in Indiana are low-income

   citizens with limited capacity to finance the travel necessary to receive abortion care. [Id.



                                                44
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 45 of 121 PageID #: 7669




   ¶ 92; supra at 23-25]. Telemedicine would provide a particularly effective means for

   improving access to abortion for these women especially. [Id.].

        C. Mandatory Disclosure and Delay Laws

           Plaintiffs also challenge the State's "Mandatory Disclosure and Delay Laws." They

   highlight five statutory provisions in advancing these arguments: (1) the disclosure

   requirements; (2) the eighteen-hour delay requirement; (3) the in-person counseling

   requirement; 22 (4) the requirement that a physician or APC provide many of the required

   disclosures; 23 and (5) the ultrasound requirements. See Ind. Code § 16-34-2-1.1(a).

           Plaintiffs' claims in this category are premised on the following fact: the "decision

   of whether and when to remain pregnant and give birth has significant implications for a

   person. It affects, among other things, the person’s bodily integrity, autonomy, financial

   and job security, workforce participation, educational attainment, ability to parent

   existing children, and health." [Comp. ¶ 28; Def. Br., p. 15]. For some women, this

   decision-making process may well be "stressful and complex." [Exp. Rep. Coleman, ¶

   183]. But not necessarily for all. By ensuring that all women "consider the risks, benefits,

   and potential short-term and long-term consequences" of their options regarding

   motherhood, Indiana has enacted specific safeguards as part of their providing "voluntary

   and informed" consent. Ind. Code § 16-34-2-1.1(a).

        1. The Disclosure Requirements




   22
     Our discussion of this requirement has previously been set out at pages 39-43.
   23
     The State does not address this portion of Plaintiffs' Complaint; thus, we forego any discussion
   as well.
                                                  45
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 46 of 121 PageID #: 7670




          Indiana requires that at least eighteen hours prior to an abortion and "in the

   private, not group, presence of the pregnant woman," a physician or APC must provide

   orally and in writing certain information to the patient. This information includes the

   name of the physician performing the abortion; any potential danger to the patient's

   subsequent pregnancies or infertility; the fact that human physical life begins when a

   human ovum is fertilized by a human sperm; and that "objective scientific information"

   indicates that a fetus can feel pain at or before twenty weeks gestation. The patient must

   be informed, again orally and in writing, that she has a right to determine "the final

   disposition of the remains of the aborted fetus" and to receive information "concerning

   the available options for disposition of the aborted fetus." Id. § 16-34-2-1.1(a)(2)(H)-(I).

   Patients are required to certify in writing that they have received this information. Id. §

   16-34-2-1.1(a)(3).

          Eighteen hours prior to the abortion, patients must also be provided a color copy

   of Indiana's "Informed Consent Brochure," id. § 16-34-2-1.1(a)(4), which sets out much

   of the information referenced above.

          A patient who has received a diagnosis of a lethal fetal anomaly (that is, a

   condition likely to be fatal before birth or shortly thereafter) must receive additional

   disclosures. Again, at least eighteen hours prior to an abortion, "the physician who will

   perform the abortion" must "orally and in person, inform the pregnant woman of the

   availability of perinatal hospice services" and provide her with copies of the State's

   "Perinatal Hospice Brochure" and "list of perinatal hospice providers and programs." Id.



                                                46
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 47 of 121 PageID #: 7671




   § 16-34-2-1.1(b). If the woman chooses to proceed with the abortion, she must certify in

   writing that she received these materials. Id. § 16-34-2-1.1(b).

          These disclosure requirements, according to Plaintiffs, require distribution of

   materials that are "inaccurate, misleading, or ideologically charged" as well as often

   irrelevant to her personal circumstances. Forcing such information on a patient does not

   facilitate her decision or her involvement in the informed consent-process. It certainly

   does not lead to more thoughtful decision-making. In fact, it may cause her to "tune out

   or lose trust in the process," thereby undermining the entire purpose of informed consent.

   [Wocial Dec. ¶¶ 16-24; Dec. McKinney, ¶¶ 24-28; Dec. Grossman, ¶¶ 101-102; Dec Herr

   ¶¶ 47-48; Dec Hutson, ¶¶ 12-13].

          Plaintiffs explain that mandating information related to the disposal of fetal tissue

   and requesting patients to select options for disposal using the provided form is confusing

   and unfairly upsetting for patients receiving medication abortion (who will typically pass

   the tissue at home over the toilet), leading them to believe they somehow must collect

   their fetal tissue and return it to the abortion clinic. [Dec. Hagstrom Miller, ¶ 303; Dec.

   McKinney, ¶ 24; Dec. Herr, ¶ 32]. The litany of required information required is also

   "overwhelming and difficulty to contextualize," requiring providers to go through a

   checklist of recitals which, at best, would inform patients of only de minimis risks, such

   as "the potential danger to a subsequent pregnancy" and "the potential danger of

   infertility." Ind. Code § 16-34-2-1.1(a)(1)(D)(ii)-(iii). [Dec. Dr. Wocial, ¶ 20].

          Some of the mandated disclosures, say Plaintiffs, also appear in Indiana's informed

   consent brochure and are plainly false or misleading, for example, the statement that

                                                 47
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 48 of 121 PageID #: 7672




   "human physical life begins when a human ovum is fertilized by a human sperm.” Ind.

   Code § 16-34-2-1.1(a)(1)(E). There is no medical consensus as to the moment in time or

   biology when "life" actually begins. [Dec. Dr. Grossman, ¶ 102]. This mandatory

   disclosure cloaks personal or religious beliefs regarding life's beginning as scientific,

   medical fact as to the formation of a developing embryo or fetus. Hence, it requires

   transmission of a "deeply ideological" opinion under the guise of medical fact. [Id.; Dec.

   Dr. Wocial, ¶ 18; Dec. McKinney, ¶ 23].

          The State, of course, disagrees, arguing that this specific factual assertion is not

   "scientifically controversial." While agreeing that references to "human life" can be

   problematic, this requirement attempts to limit any offense or error by arguing that the

   disclosure's reference is simply to "human physical life" and, as such, is nothing more

   than a biological statement that makes no philosophical claim regarding the personhood

   of the embryo or fetus. [Exp. Rep. Kheriaty, ¶¶ 60-61].

          Plaintiffs also object to the statutory requirement that abortion providers must tell

   their patients that "objective scientific information shows that a fetus can feel pain at or

   before twenty (20) weeks of postfertilization age," Ind. Code § 16-34-2-1.1(a)(1)(G).

   Plaintiffs contend that this alleged fact is actually a "minority view in the medical

   community" and that the ACOG and RCOG have determined that a human fetus does not

   have the capacity to experience pain until 24 weeks gestation. The State counters, with

   science, arguing that the "neural circuitry capable of detecting and responding to pain" is

   developed between 10-12 weeks lmp and that between 14-20 weeks lmp, "spinothalamic



                                                 48
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 49 of 121 PageID #: 7673




   circuitry develops that is capable of supporting a conscious awareness of pain." [Exp.

   Rep. Condic, ¶ 10].

          Plaintiffs also challenge the scientific validity of assertions set out in the Perinatal

   Hospice Brochure. They regard as false and misleading, for example, the suggestion that

   continuing a pregnancy is medically safer than having an abortion. According to

   Plaintiffs, this information is simply untrue, asserting that there is no risk of death or

   complications associated with abortion in the circumstances described in the brochure.

   Similarly, they say, the brochure represents that abortion is associated with worse mental

   health outcomes than experienced in carrying a pregnancy to term; Plaintiffs firmly

   dispute this. [See supra, at 20-21].

      2. The Eighteen-Hour Requirement

          As we have noted, each of the above-mentioned required disclosures must be

   provided eighteen hours prior to an abortion. Plaintiffs contend that this period of delay

   does not enhance or facilitate patient decision-making. Many women are firm in their

   decisions to terminate their pregnancies when they first visit an abortion clinic. [Exp.

   Dec. Grossman, ¶¶ 109-110, 113-14; Dec. Herr, ¶¶ 46-48; Dec. Hutson, ¶ 12]. Those who

   are not so resolute are identified and screened pursuant to the informed consent process.

   In such circumstances, the healthcare provider, operating under Indiana's general

   standards governing informed consent, must refrain from proceeding with the abortion

   and advise the patient to take more time in reaching her decision. Thus, patients who

   arrive at the clinic firm in their decisions will receive prompt care, while patients who are



                                                 49
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 50 of 121 PageID #: 7674




   not certain receive the state prescribed support in making their decisions. [Exp. Dec.

   Grossman, ¶¶ 110-11].

          As Dr. Grossman explains, research focused on Texas and Utah's delay

   requirements has shown that waiting periods do not dissuade women from obtaining

   abortions, given that most women have already deliberated on this decision prior to

   seeking services. [Id. ¶¶ 113-16]. This requirement, coupled with the In-Person

   Counseling Requirement and the Telemedicine Ban, thus needlessly requires many

   women either to make two trips to their abortion provider or stay overnight in the city

   where they are able in order to access these services.

          Though many women may be confident in their decisions, many women are not,

   counters the State. Its data show that "44% of women have doubts about their decision to

   abort prior to an appointment for an abortion, with 30% continuing to express doubts on

   the date of the abortion." [Exp. Rep. Coleman, ¶ 74]. The State takes issue with

   Plaintiffs' research data based on studies out of Utah, citing contrary conclusions that 8%

   to 10% of women change their minds during Utah's 72-hour waiting period. [Id. ¶ 81].

   The waiting period thus helps women "choose the best outcome[s] for their personal

   situations, seek counseling, and enhance the probability of preserving their mental health

   and general sense of well-being." [Id. ¶ 185].

          One more factor, say Plaintiffs: if a woman is unable to travel on consecutive

   days, her abortion care may be delayed, sometimes up to two weeks, depending on the

   clinic. If the physician whose name was provided to the patient in compliance with

   Indiana law has become unavailable on the day the patient is able to return for abortion

                                                50
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 51 of 121 PageID #: 7675




   care, the patient will likely be delayed even longer. [Hagstrom Miller, ¶¶ 57, 63, 103-

   104].

      3. Ultrasound Requirement

           Prior to an abortion, Indiana law stipulates that "the provider shall perform, and

   the pregnant woman shall view, the fetal ultrasound imaging and hear the auscultation of

   the fetal heart tone if the fetal heart tone is audible," unless the patient certifies in writing,

   before the abortion, that she declines to do so. Ind. Code. § 16-34-2-1.1(a)(5) (the

   "Ultrasound Requirement").

           The State asserts that the Ultrasound Requirement ensures adequate care to

   women seeking abortions by increasing the chances that a provider will notice a maternal

   or fetal abnormality and also verifying the gestational age of the fetus. Plaintiffs do not

   challenge the importance of accurate determinations of gestational age via ultrasound.

   Indeed, the ACOG recommends ultrasound procedures to determine due dates and

   gestational age. [See Def. Exh. 27, American College of Obstetricians and Gynecologists,

   Committee Opinion: Methods for Estimating the Due Date (May 2017)]. Accurate

   gestational age is also necessary, for example, to inform providers on the proper from of

   abortion and to verify the viability of the fetus.

           The parties' views diverge as to whether the Ultrasound Requirement enhances

   patients' decision-making.

           The State maintains that an ultrasound—which allows a woman to see an image of

   as well as hear her fetus—is crucial to her decision of whether to terminate her

   pregnancy. Hearing the heartbeat or observing the fetus allows a woman to appreciate the

                                                  51
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 52 of 121 PageID #: 7676




   potential life of the fetus, further informing her consent to terminate her pregnancy. [Exp.

   Rep. Calhoun, ¶ 159; Exp. Rep. Stroud, ¶ 52]. The State buttresses its opinion with

   testimonials from women who reportedly and belatedly say the wish they had had the

   opportunity to observe their fetuses, claiming that they likely would have made different

   choices. [See. Def. Exh. 5]. Indeed, the State cites data to support this theory, to wit, that

   a woman who views an ultrasound is 1.86 times more likely to continue her pregnancy

   than a woman who does not. [Exp. Rep. Farr, ¶ 94]. The facts relating to the fetus's age,

   viability, and location must also be communicated to her in order to obtain her informed

   consent.

          Plaintiffs argue that ultrasounds do not enhance decision-making, citing findings

   from two studies to that effect—one focused on a Los Angeles clinic and the other

   focused on abortions patients in Wisconsin. Plaintiffs further criticize the "requirement

   that the patient affirmatively opt out of viewing the ultrasound or listening to the

   heartbeat" as "cruel and insensitive." [Dec. Wocial, ¶¶ 21-22].

          Plaintiffs' challenges to Indiana's ultrasound requirement are raised in the context

   of informed consent. They also criticize the Ultrasound Requirement on the grounds that

   it requires some patients to receive duplicative ultrasounds because abortion providers

   must rely on an ultrasound performed only by an affiliated physician or technician.

      D. Parental Consent Law

          Indiana's "Parental Consent Law" provides that, when a pregnant, unemancipated

   minor (that is, an adolescent girl under the age of eighteen) seeks an abortion, the

   physician who provides that abortion must obtain written consent from one of the minor’s

                                                 52
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 53 of 121 PageID #: 7677




   parents or legal guardians. Ind. Code § 16-34-2-4. The statute creates an exception

   allowing a pregnant minor to petition a juvenile court for an exemption from the parental

   consent requirement (“Judicial Bypass”). Ind. Code § 16-34-2-4(b). The Judicial Bypass

   provision requires a judicial waiver of parental consent "if the court finds that the minor

   is mature enough to make the abortion decision independently," or "that an abortion

   would be in the minor's best interests." Ind. Code § 16-34-2-4(e). This statute requires

   that "[a]ll records of the juvenile court and of the supreme court or the court of appeals

   that are made as a result of proceedings conducted under this section are confidential," §

   16-34-2-4(h) and that "[t]he juvenile court must rule on a petition filed by a pregnant

   minor . . . within forty-eight (48) hours of the filing of the petition." id. § 16-34-2-4(e). It

   also provides that the minor "is entitled to an expedited appeal," id. § 16-34-2-4(g).

          In 2017, Indiana enacted a separate statute prohibiting "the state or an agency of

   the state" from consenting to an abortion for any pregnant minor in its custody "unless

   the abortion is necessary to avert the pregnant minor’s death or a substantial and

   irreversible impairment of a major bodily function of the pregnant minor, as determined

   by a physician who certifies the determination in writing." Pub. L. No. 173-2017, § 3,

   2017 Ind. Acts 1703-04 (codified at Ind. Code § 16-34-1-10). Accordingly, every minor,

   disadvantages already by being in state custody, who has an unwanted pregnancy must go

   through the Judicial Bypass process.

      E. Criminal Penalties

          The majority of the abortion statutes under Indiana law are enforced through

   criminal penalties in addition to professional sanctions and civil liability. See Ind. Code

                                                  53
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 54 of 121 PageID #: 7678




   §§ 16-21-2-2.5(b), 16-34-2-1, 16-34-2-5(d), 16-34-2-7. For example, abortion providers

   are subject to criminal liability for non-compliance with administrative requirements,

   such as failing to "retain a copy of the signed patient agreement form, and the signed

   physician’s agreement form required by the manufacturer [of Mifeprex], in the patient’s

   file." Ind. Code § 16-34-2-1(a)(1); see also id. 16-34-2-7(a). In no other healthcare

   context are healthcare providers subject to criminal penalties for such failures; any

   sanctions are limited to disciplinary actions against them by their professional licensing

   boards. See Ind. Code § 25-1-9-4. The potential for criminal penalties likely deters

   qualified, pro-choice physicians from providing abortion care. [Dec. Hagstrom Miller, ¶¶

   110-11].

                                             Analysis

           We proceed now to our review of the specific issues raised in the State's motion

   for summary judgment.

      I.      Standard of Review

           Summary judgment is appropriate where there are no genuine disputes of material

   fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a);

   Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). A court must grant a motion for

   summary judgment if it appears that no reasonable trier of fact could find in favor of the

   nonmovant on the basis of the designated admissible evidence. Anderson v. Liberty

   Lobby, Inc., 477 U.S. 242, 247-48 (1986). We neither weigh the evidence nor evaluate

   the credibility of witnesses, id. at 255, but view the facts and the reasonable inferences



                                                54
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 55 of 121 PageID #: 7679




   flowing from them in the light most favorable to the nonmovant. McConnell v. McKillip,

   573 F. Supp. 2d 1090, 1097 (S.D. Ind. 2008).

            In this lawsuit, Plaintiffs have waged a global challenge to no fewer than twenty-

   five sections and subsections of the Indiana Code, faulting each as facially violative of

   the Fourteenth Amendment's Due Process and Equal Protection Clauses. Plaintiffs also

   attack several of these statutes as violative of the First Amendment rights possessed by

   abortion providers. Plaintiffs challenge certain statutory and regulatory provisions as well

   as unconstitutionally vague. We have previously addressed the State's challenges to

   Plaintiffs' standing. [Supra, at 6-9]. We turn now to a consideration of the State's

   entitlement seriatim to summary judgment on Plaintiffs' Due Process (section II), Equal

   Protection (section III), First Amendment (section IV), and Vagueness (section V)

   claims.

      II.      Whether the Challenged Statutes Withstand Plaintiffs' "Undue Burden"
               Arguments Under the Due Process Clause, Thereby Entitling the State to
               Summary Judgment

            The vast majority of Plaintiffs' claims in this lawsuit focus on the issue of whether

   Indiana's abortion regulations are facially violative of the Fourteenth Amendment's

   Substantive Due Process Clause. In conducting our analysis, we begin with a review of

   (A) the Supreme Court's recent decision in June Medical, followed by (B) an analysis of

   the merits of each of the due process claims presented here.

            A. June Medical Does Not Provide a New Controlling Rule

            Well-entrenched precedent recognizes that among the liberties protected by the

   Due Process Clause is a woman's freedom from state-required motherhood. See, e.g.,

                                                  55
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 56 of 121 PageID #: 7680




   Whole Woman’s Health v. Hellerstedt, 136 S. Ct. 2292, 2309–10 (2016); Lawrence v.

   Texas, 539 U.S. 558, 565, 573–74 (2003); Planned Parenthood of Se. Pa. v. Casey, 505

   U.S. 833, 851–53, 872 (1992); Roe v. Wade, 410 U.S. 113, 152–54 (1973).

          That liberty—first recognized by the Supreme Court's decision in Roe v. Wade,

   which declared unconstitutional Texas's criminalization of abortion—is protected from

   state deprivation without due process of law in part through guarantees of a pregnant

   woman's freedom to choose whether to terminate her pregnancy before fetal viability and,

   if so, to do so without undue state interference. Casey, 505 U.S. at 871 (joint op. of

   O’Connor, Kennedy, Souter, JJ. 24 [hereinafter joint op.]) (reaffirming Roe's "most central

   principle," "[t]he woman's right to terminate her pregnancy before viability"). Without

   exception, "a State may not prohibit any woman from making the ultimate decision to

   terminate her pregnancy before viability." Id. at 879 (joint op.). Accord id. at 846 (maj.

   op.). Thus, any law is deemed that imposes "an 'undue burden' on a woman's right to

   decide to have an abortion . . . is constitutionally invalid, if the 'purpose or effect' of the

   provision 'is to place a substantial obstacle in the path of a woman seeking an abortion

   before the fetus attains viability.'" Hellerstedt, 136 S. Ct. at 2300 (emphasis omitted)

   (quoting Casey, 505 U.S. at 878 (joint op.)). "A finding of an undue burden is a shorthand

   for the conclusion that a state regulation has the purpose or effect of placing a substantial

   obstacle in the path of a woman seeking an abortion of a nonviable fetus." Casey, 505

   U.S. at 877 (joint op.).


   24
    The joint opinion constitutes the holding of the Casey Court in relevant part under Marks v.
   United States, 430 U.S. 188, 193–94 (1977).
                                                  56
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 57 of 121 PageID #: 7681




           The test for determining whether a law or regulation poses an undue burden has

   been disputed by the parties before us, each drawing support for its respective view from

   the Supreme Court's recent decision in June Medical Services v. Russo, 140 S. Ct. 2103

   (2020). The impact, if any, of June Medical on the undue burden analysis requires us to

   carefully examination the Court's opinion in Hellerstedt, handed down four years prior, in

   2016.

           Hellerstedt involved a constitutional challenge to a Texas statute requiring all

   physicians performing abortions to have "active admitting privileges at a hospital . . .

   located not further than 30 miles from the location at which the abortion is performed."

   136 S. Ct. at 2300. In Hellerstedt, the Court reiterated the core tenant of its 1992 decision

   in Casey: "[u]nnecessary health regulations that have the purpose or effect of presenting

   a substantial obstacle to a woman seeking an abortion impose an undue burden on the

   right" and are therefore "constitutionally invalid." Id. at 2300 (internal quotations

   omitted). The Supreme Court explained further that "the rule announced in Casey"

   "requires that courts consider the burdens a law imposes on abortion access together with

   the benefits those laws confer." Id. at 2309. The Hellerstedt Court held that the record

   adequately supported the district court's conclusion that, when considering the minimal

   benefits provided by the statute in comparison to its significant burdens, the statute

   placed a substantial obstacle in the way of a "large fraction" of women seeking abortion,

   thereby creating an unconstitutional undue burden. Id. at 2312 (citing Casey, 505 U.S. at

   895 (maj op.) (finding burden to be "undue" when requirement places "substantial

   obstacle to a woman's choice" in "a large fraction of the cases in which" it "is relevant").

                                                 57
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 58 of 121 PageID #: 7682




          Four years after the ruling in Hellerstedt was handed down, the Supreme Court in

   June Medical confronted a facial challenge to a Louisiana statute it viewed as "nearly

   identical" to the Texas statute at issue in Hellerstedt. June Med. 140 S. Ct. at 2139

   (Roberts, J., concurring). Five justices—Justice Breyer, Justice Ginsburg, Justice

   Sotomayor, Justice Kagan (plurality), and Chief Justice Roberts (concurring)—concluded

   that Louisiana's admitting privileges requirement imposed an unconstitutional substantial

   burden on women in Louisiana. The plurality reiterated that the undue burden standard,

   as articulated in Casey and Hellerstedt, requires courts to carefully review the evidentiary

   record before considering a statute's burdens together with its benefits. Id. at 2120

   (plurality op.) (citing Hellerstedt,136 S.Ct. at 2310, 2324). The plurality concluded that

   the district court had "faithfully applied" these standards and, following the Supreme

   Court's own review of the burdens and benefits imposed by the statute as evidenced by

   the factual record, upheld the district court's findings that Louisiana's admitting privileges

   requirement imposed an "undue burden" on a woman's right to choose an abortion. Id.

          Though Chief Justice Roberts had joined the dissent in Hellerstedt and thereafter

   maintained in June Medical that Hellerstedt was wrongly decided, he nonetheless

   concluded that the Louisiana statute could not survive under principles of stare decisis.

   Id. at 2133–34 ("The question today however is not whether Whole Woman's Health was

   right or wrong but whether to adhere to it in deciding the present case . . . The legal

   doctrine of stare decisis requires us, absent special circumstances, to treat like cases

   alike."). Accordingly, he joined the plurality in holding the Louisiana statute



                                                58
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 59 of 121 PageID #: 7683




   unconstitutional, stating that it "imposes a burden on access to abortion just as severe as

   that imposed by the Texas law, for the same reasons." Id. at 2133.

          In reaching this conclusion, the Chief Justice rejected the argument that Casey

   mandated any sort of balancing test, or that the Court in either Casey or Hellerstedt

   conducted such a balancing test in reaching the respective constitutional conclusions.

   "[T]he only question," in cases such as these, is whether the statute places "a substantial

   obstacle in the path of a woman seeking an abortion of a nonviable fetus," wrote the

   Chief Justice. Id. at 2138. Because Hellerstedt concluded that the Texas statute imposing

   admitting privileges placed such a substantial obstacle, "independent of its discussion of

   benefits," 25 the Chief Justice concluded that the virtually identical Louisiana statute,

   imposing identical burdens, must be ruled unconstitutional as well under the doctrine of

   stare decisis. Id. at 2141–42.

          The question before us here, therefore, is whether, in light of the Chief Justice's

   concurring opinion with respect to his interpretation of the undue burden standard, his

   approach eschewing any balancing process operates as the Supreme Court's current

   governing rule.




   25
      We note that the Chief Justice's interpretation of Hellerstedt in this regard was criticized by
   dissenting members of the Court. As Justice Gorsuch wrote, "At no point did the Court hold that
   the burdens imposed by the Texas law alone—divorced from any consideration of the law's
   benefits—could suffice to establish a substantial obstacle. To the contrary, Whole Woman's
   Health insisted that the substantial obstacle test 'requires that courts consider the burdens a law
   imposes on abortion access together with the benefits th[e] la[w] confer[s]' . . . And whatever
   else respect for stare decisis might suggest, it cannot demand allegiance to a nonexistent ruling
   inconsistent with the approach actually taken by the Court." 140 S. Ct. at 2181 (Gorsuch. J.,
   dissenting) (internal citations omitted)
                                                   59
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 60 of 121 PageID #: 7684




          "When a fragmented Court decides a case and no single rationale explaining the

   result enjoys the assent of five Justices, 'the holding of the Court may be viewed as that

   position taken by those Members who concurred in the judgments on the narrowest

   grounds.'" Marks v. United States, 430 U.S. 188, 193 (1977) (internal citations omitted).

   The Marks rule does not apply, however, when "a concurrence that provides the fifth vote

   necessary to reach a majority does not provide a 'common denominator' for the

   judgment.'" Gibson v. Am. Cyanamid Co., 760 F.3d 600, 619 (7th Cir. 2014) (quoting

   United States v. Heron, 564 F.3d 879, 884 (7th Cir. 2009) (collecting cases)). "This

   means that Marks applies 'only when one opinion is a logical subset of other, broader

   opinions.'" Id. (quoting King v. Palmer, 950 F.2d 771, 781 (D.C. Cir. 1991) (en banc)).

   Without "a single standard that legitimately constitutes the narrowest ground for a

   decision on that issue," there is "no law of the land because no one standard commands

   the support of a majority of the Supreme Court." Id. (internal quotations and citation

   omitted). We interpret this guidance to mean that for the Chief Justice's opinion to

   provide a controlling rule, we must be able to say that his opinion reflects the narrowest

   grounds of a common denominator shared with the plurality.

          The parties dispute whether any such "common denominator" exists here that

   operates to overrule the test previously announced by the Supreme Court. The State

   asserts that the plurality in June Medical along with the Chief Justice's opinion anchored

   their combined analyses to Casey's standard mandating the enjoining of a state law if it

   creates a substantial obstacle to choosing an abortion. This unifying tie to Casey provides



                                                60
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 61 of 121 PageID #: 7685




   the common denominator between the five Justices in June Medical, according to the

   State.

            Plaintiffs disagree that there is common denominator between the plurality and the

   concurrence regarding how to determine whether a law violates the undue burden

   standard. They argue that though the plurality and the Chief Justice ultimately agreed that

   the Louisiana statute was unconstitutional, they diverged over the test employed in

   reaching this result. Because of this divergence, Plaintiffs contend, the opinions lack any

   common denominator with respect to the method that must be applied in analyzing the

   constitutionality of an abortion statute.

            Of the two lower courts we have identified—the Fifth Circuit and the District of

   Maryland—who have addressed this "common denominator" question, both have agreed

   with Plaintiffs' interpretation. 26 Whole Woman's Health v. Paxton, 972 F.3d 649 (5th Cir.

   2020); Am. Coll. of Obstetricians & Gynecologists v. United States Food & Drug Admin.,

   No. TDC-20-1320, 2020 WL 3960625, at *16, appeal docketed, (D. Md. July 13, 2020)

   (hereinafter, "ACOG"). We therefore adopt that approach as well, persuaded by its merit.




   26
      The State directs us to the Eight Circuit's holding in Hopkins v Jegley, which held the Chief
   Justice's concurrence to be controlling. However, the Eighth Circuit did not address whether there
   was a "common denominator" or "common ground" between the opinions. This decision is thus
   inapt in our determination of whether a common denominator exists, since the Eight Circuit
   conducted no such analysis. Hopkins v. Jegley, 968 F.3d 912, 914 (8th Cir. 2020). Additionally,
   the Eighth Circuit relied on the dissents in tallying the "five Members of the Court reject[ing] the
   Whole Woman's Health cost-benefit standard," which, as we will discuss, the Seventh Circuit has
   instructed us not to do. Id. at 915. Accordingly, we hold that Hopkins does not support a finding
   of commonality between the June Medical plurality and the concurrence as it pertains to the undue
   burden standard.
                                                   61
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 62 of 121 PageID #: 7686




          Where the two views comprising June Medical's majority opinion find common

   ground is in their conclusion that the Louisiana statute imposed an undue burden on a

   woman's right to access abortion. That conclusion, so far as we can determine, is the only

   commonality between the two opinions with respect to the merits of the dispute. 27

   Paxton, 972 F.3d at 652; ACOG, 2020 WL 3960625, at *16. They obviously disagree on

   the proper way to reach those respective conclusions. The plurality's decision holds that

   the statute was unconstitutional based on a weighing of its benefits against its obstacles;

   in contrast, the concurrence anchored its result to principles of stare decisis and

   "expressly disavowed the plurality's test." Paxton, 972 F.3d at 653 (citing June Med.140

   S. Ct. at 2136 (Roberts, J., conc. op)). The Chief Justice specifically ruled that neither

   Hellerstedt nor Casey required weighing a statute's benefits alongside its burdens, a view

   plainly not shared by the plurality who praised the district court's faithful weighing of the

   benefits and burdens in adherence to Hellerstedt and Casey. Compare June Med., 140 S.

   Ct. at 2132, with id. at 2141-42; see Heron, 564 F.3d at 884 (quoting King, 950 F.2d at

   781 ("[I]n essence, the narrowest opinion must represent a common denominator of the

   Court's reasoning; it must embody a position implicitly approved by at least five Justices

   who support the judgment.”)) 28




   27
      The plurality and the concurrence are in complete agreement as to the question of third-party
   standing.
   28
      The State also argues that Chief Justice Roberts' opinion shares common ground, and thus
   forms a controlling opinion, with the four dissenting justices, each agreeing that Casey should
   not be construed as requiring a balancing test. However, "under Marks, the positions of those
   Justices who dissented from the judgment are not counted in trying to discern a governing
   holding from divided opinions." Gibson, 760 F.3d at 620 (emphasis in original).
                                                  62
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 63 of 121 PageID #: 7687




          Because the plurality and concurring opinions applied differing undue burden tests

   and neither can be considered a logical subset of the other (indeed, the opinions are in

   direct controversy with one another on this point), we reject the State's argument that the

   plurality and the concurrence in June Medical encompassed a common holding regarding

   the proper application by the lower courts of the undue burden standard. 29

          Accordingly, we conclude that June Medical did not hand down a new controlling

   rule for applying the undue burden test in abortion cases. We thus shall apply the

   constitutional standards set forth in the Supreme Court's earlier abortion-related

   jurisprudence, in particular, Casey and Hellerstedt. At the risk of unnecessary repetition,

   we shall repeat these standards once more. In Casey and Hellerstedt, the Supreme Court

   explained that "a statute which, while furthering a valid state interest has the effect of

   placing a substantial obstacle in the path of a woman's choice cannot be considered a

   permissible means of serving its legitimate ends." Hellerstedt, 136 S.Ct., at 2309


   29
      The State further argues that the Supreme Court's decision, in light of June Medical, to grant,
   vacate, and remand (GVR) two petitions for certiorari, both arising from cases challenging
   Seventh Circuit decisions enjoining Indiana laws based on the appellate court's weighing of
   benefits and burdens, demonstrates that a majority of the June Medical Justices believes that the
   Chief Justice's opinion is controlling Otherwise, they say, the Supreme Court could have denied
   certiorari. However, GVRs are simply "an efficient way for the Supreme Court to obtain the
   views of the lower courts on the effect of a new decision, whatever those views may be." Klikno
   v. United States, 928 F.3d 539, 544 (7th Cir. 2019) (rejecting argument that GVR "signaled that
   [] earlier decisions . . . were wrong"). Though a GVR mandates "further thought with the benefit
   of the pertinent Supreme Court opinion," it does not carry with it "some kind of presumption that
   the result should change." Id.; see also File v. Kastner, 2020 WL 3513530, at *4 (E.D. Wis. June
   29, 2020) ("[T]he Court’s entering a GVR order does not grant lower courts permission to
   overrule Supreme Court precedent. All a GVR order does is signal that the Supreme Court would
   like the lower court to reconsider its vacated decision in light of the new precedent.")
   Tamas v. Family Video Movie Club, Inc., 2013 Wage & Hour Cas. 2d (BNA) 124604 (N.D. Ill.
   Aug. 13, 2013) (noting that GVRs do not “indicate, nor even suggest, that the lower court's
   decision was erroneous.”). We therefore reject this argument by the State.
                                                  63
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 64 of 121 PageID #: 7688




   (internal quotations omitted) (quoting Casey, 505 U.S. at 877 (joint op.)). The Hellerstedt

   Court added that "[u]nnecessary health regulations" impose an unconstitutional "undue

   burden," if they have "the purpose or effect of presenting a substantial obstacle to a

   woman seeking an abortion." 136 S.Ct., at 2309 (quoting Casey, 505 U.S. at 878 (joint

   op.)). In applying these standards, we "consider the burdens a law imposes on abortion

   access together with the benefits those laws confer." Hellerstedt, 136 S. Ct. at 2309.

          Hellerstedt also directs lower courts to "review legislative 'factfinding' under a

   deferential standard," but not to "'place dispositive weight' on those 'findings'" because

   courts "retai[n] an independent constitutional duty to review factual findings where

   constitutional rights are at stake." 136 S. Ct. at 2310 (quoting Gonzales, 550 U.S. 124,

   165 (2007) (noting that courts afford legislatures discretion in areas of medical and

   scientific uncertainty)). If evidence presented to the court contradicts legislative findings,

   "uncritical deference . . . is inappropriate." Hellerstedt, 136 S. Ct. at 2310 (quoting

   Gonzales, 550 U.S. at 165). Moreover, when, as here, the relevant statutes do not set forth

   legislative findings, courts should give "significant weight to evidence in the judicial

   record," including "expert evidence, presented in stipulations, depositions, and

   testimony." Hellerstedt, 136 S. Ct. at 2310; see also Whole Woman's Health All. v. Hill,

   937 F.3d 864, 876, 2019 WL 3949690 (7th Cir. 2019), cert. denied, 2020 WL 3578684

   (U.S. July 2, 2020) ("The [Hellerstedt] Court stated that the undue-burden inquiry

   requires a holistic, rigorous, and independent judicial examination of the facts of a case to

   determine whether the burdens are undue in light of the benefits the state is permitted to

   pursue.")

                                                 64
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 65 of 121 PageID #: 7689




          The benefits of a law are measured against the state’s legitimate interests in this

   field. First, "[a]s with any medical procedure, the State may enact regulations to further

   the health and safety of a woman seeking an abortion." Casey, 505 U.S. at 878 (joint op.).

   Second, the state has a legitimate interest in preserving a life that may one day become a

   human being. Id. To promote that interest, the state may enact measures to ensure the

   woman’s choice is philosophically and socially informed and to communicate its

   preference (if it has one) that the woman carry her pregnancy to term. Id. at 872 (joint

   op.). But such measures "must be calculated to inform the woman’s free choice, not

   hinder it[,]" and even if so calculated may not present a substantial obstacle to its

   exercise. Id. at 877 (joint op.). Third, the state may choose to further the same interest by

   enacting measures "'protecting the integrity and ethics of the medical profession' . . . in

   order to promote respect for life," Gonzales v. Carhart, 550 U.S. 124, 158 (quoting

   Washington v. Glucksberg, 521 U.S. 702, 731 (1997)), but such measures equally may

   not impose undue burdens. Id.

          The burdens of a law are measured by their impacts on women for whom they

   pose a relevant restriction on the choice to seek a previability abortion. Hellerstedt, 136

   S. Ct. at 2313; Casey, 505 U.S. at 895 (maj. op.). "The proper focus of constitutional

   inquiry is the group for whom the law is a restriction, not the group for whom the law is

   irrelevant." Casey, 505 U.S. at 895. If the impacts amount to a substantial obstacle to the

   abortion decision for a "large fraction" of that group, the burdens imposed are undue.

   Hellerstedt, 136 S. Ct. at 2313; Casey, 505 U.S. at 895.

          The court then turns to determining whether the burdens of the law's requirements

                                                65
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 66 of 121 PageID #: 7690




   are "disproportionate, in their effect on the right to an abortion" compared "to the benefits

   that the restrictions are believed to confer." Planned Parenthood of Wis., Inc. v. Schimel,

   806 F.3d 908, 919 (7th Cir. 2015). To determine whether a burden is undue, the court

   "must weigh the burdens against the state's justification, asking whether and to what

   extent the challenged regulation actually advances the state's interests. If a burden

   significantly exceeds what is necessary to advance the state's interests, it is 'undue,'" and

   thus unconstitutional. Id. at 919–20.

          Hellerstedt ratified Schimel's conclusion that Casey balancing is not conducted

   under a simple preponderance standard. Rather, when striking down provisions of law as

   imposing undue burdens on the previability abortion right, the Supreme Court and the

   Seventh Circuit have found the state's asserted legitimate interests to be nil or their

   marginal advancement de minimis, and the burdens on the abortion right to be substantial.

   Hellerstedt, 136 S. Ct. at 2311–13; id. at 2318; Casey, 505 U.S. at 887–898 (joint op.);

   Schimel, 806 F.3d at 916. At the same time, the Seventh Circuit has cautioned that, when

   an abortion-restriction statute is sought to be justified on medical grounds, "the feebler

   the medical grounds . . . the likelier is the burden on the right to abortion to be

   disproportionate to the benefits and therefore excessive." Schimel, 806 F.3d at 920.

          Before proceeding with our analysis of the Indiana abortion laws, we address one

   final dispute between the parties with relating to the proper scope of our undue burden

   analysis. Plaintiffs' Complaint asserts that Indiana's abortion laws "collectively[] impose

   an undue burden on access to previability abortion in Indiana." The State requests that we

   reject this "cumulative burdens theory" and instead evaluate "one statute or regulation at

                                                 66
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 67 of 121 PageID #: 7691




   a time." In response, Plaintiffs deny that they have framed a "cumulative burdens claim,"

   confirming that they "simply ask the Court to evaluate the constitutionality of each

   challenged law[.]" That said, Plaintiffs do maintain that this evaluation requires

   consideration of "real-world context," which necessarily "includes constraints on abortion

   access imposed by other laws." We thus understand that Plaintiffs are not asking the

   Court to hold that the statutes are cumulatively unconstitutional. See In re Gee 941 F.3d

   153 (5th Cir. 2019) (denying plaintiffs' argument that "the [challenged] provisions taken

   as a whole were unconstitutional, even if the individual provisions were not.").

   Accordingly, we will proceed with an independent evaluation of each statute

   independently. In so doing, we will not follow the State's admonition that we must refrain

   from considering the burdens of an individual statute against the backdrop of the "real-

   world context." Planned Parenthood of Wisconsin, Inc. v. Van Hollen, 738 F.3d 786, 796

   (7th Cir. 2013) ("When one abortion regulation compounds the effects of another, the

   aggregate effects on abortion rights must be considered.").

          B. The State Is Entitled to Summary Judgment on Some but Not All of
             Plaintiffs' Due Process Claims

          As noted at the outset, Plaintiffs' Complaint challenges virtually the entire panoply

   of Indiana statutes regulating abortions, many of which, they say, are facially

   unconstitutional because they pose undue burdens on a woman's ability to access a

   previability abortion, as prohibited by the Due Process Clause of the Fourteenth

   Amendment. The State resists these challenges, asserting the appropriateness of summary

   judgment for those specific challenges of statutes, or some versions thereof, which have


                                                67
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 68 of 121 PageID #: 7692




   previously been judicially upheld as facially constitutional. (The State's motion also

   addresses Plaintiffs' other claims).

          The State asserts, and Plaintiffs do not dispute, that Hellerstedt did not change the

   applicable test for abortion statutes; it simply applied the undue burden test from Casey.

   Hellerstedt, 136 S. Ct. at 2309 ("We begin with the standard, as described in Casey."). 30

   "Hellerstedt, therefore, does not wipe out the Supreme Court's prior abortion precedents

   applying the Casey standard," explains the State, in seeking to sidestep further judicial

   review of those decisions.

          Indeed, the Seventh Circuit invoked various pre-Hellerstedt precedents in its

   decision affirming (with modifications) the preliminary injunction in this case.

   Specifically, when discussing the extent to which our original preliminary injunction—in

   which we determined that the Health Department had applied the state's licensure

   requirements to WWHA in an unconstitutional manner—was a judicial overreach by

   enjoining complete enforcement of Indiana's licensing scheme with respect to WWHA's

   South Bend Clinic, the Seventh Circuit relied on numerous cases spanning decades to

   hold that, "the Supreme Court has recognized that states may require licenses of abortion

   care providers." Whole Woman's Health All. v. Hill, 937 F.3d 864, 874, 2019 WL

   3949690 (7th Cir. 2019), cert. denied, 2020 WL 3578684 (U.S. July 2, 2020). Because

   these cases remain good law, the State asserts, it is entitled to summary judgment on


   30
     The State appears to assume that Plaintiffs reject the interpretation of Hellerstedt in this
   regard; however, no objection is discernable by us from Plaintiffs' briefing. Plaintiffs argue that
   the challenged laws must be reviewed within their current factual context, regardless of whether
   they were previously found to be constitutional.
                                                   68
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 69 of 121 PageID #: 7693




   Plaintiffs' challenges to any statutes similar to those previously upheld by the Supreme

   Court or the Seventh Circuit, without further review by us here. 31

          Plaintiffs do not contest the State's general description of Hellerstedt's holding: to

   wit, that it did not overrule those abortion precedents that preceded it. However, they do

   disagree with the State's position that the challenged statutes are foreclosed from further

   judicial review, noting that "both Whole Woman’s Health and Casey stress that the undue

   burden test is context specific." [Dkt. 234, at 63 (quoting Planned Parenthood of Indiana

   & Kentucky, Inc. v. Comm'r of Indiana State Dep't of Health, 896 F.3d 809, 817, 2018

   WL 3567829 (7th Cir. 2018), cert. granted, judgment vacated sub nom. Box v. Planned

   Parenthood of Indiana & Kentucky, Inc., 20 Cal. Daily Op. Serv. 6358 (U.S. July 2,

   2020)].

          We do not accept the State's broad reading of Hill that it requires all statutes (or

   similar versions thereof) previously upheld as facially constitutional to continue to be

   enforced without further review and regardless of any changes in the relevant, then-

   existing circumstances. As Plaintiffs have argued, one judicial determination that a

   specific abortion law poses no undue burdens to one group of women at a prior time and

   place does not foreclose a subsequent finding that a similar abortion law does impose

   such an undue burden on a group of women in another time and place. The burdens of an


   31
     The State also broadly asserts that Hellerstedt applies only to challenges to newly enacted
   laws, none of which are at issue here. The State, however, does not direct us to any language in
   Hellerstedt that supports this construction, nor do we interpret Hellerstedt to require as much.
   We also disagree that the Seventh Circuit's decision in Hill supports a conclusion that we should
   not consider the benefits of the challenged statutes alongside their burdens, as the State seems to
   imply.
                                                   69
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 70 of 121 PageID #: 7694




   abortion law can change over time as medical technology and research evolve, as the

   population demographics of a state change, or as other abortion regulations are adopted

   or amended.

          Whether a statute or regulation poses an undue burden on a woman's constitutional

   right to receive an abortion depends on the then-existing circumstances. See Hellerstedt,

   136 S. Ct. at 2306; Casey, 505 U.S. at 887 (joint op.) ("[O]n the record before us, and in

   the context of this facial challenge, we are not convinced that the 24-hour waiting period

   constitutes an undue burden."). Nowhere in Hill does the Seventh Circuit direct that

   further review of challenged statutes previously upheld be suspended. We reject the

   State's assertion to this effect. The State's approach would insulate any statute previously

   found constitutional from subsequent judicial review, regardless of advancements in

   medicine, changes in population demographics, or other factors relating to women's

   access to abortion.

          That said, for a Court to depart from precedential holdings with respect to any area

   of law, including but not limited to abortion laws, Plaintiffs bringing such actions must

   muster sufficient facts or evidence of changed circumstances to warrant renewed judicial

   review. Our review, therefore, shall address whether at this juncture the State is entitled

   to summary judgment on any of Plaintiffs' undue burden claims.

              1. The State is Entitled to Summary Judgment on Plaintiffs' Due Process
                 Claims Related to Indiana's Clinic Licensure, Inspection, and Facility
                 Requirements

          As noted above, the Seventh Circuit has previously ruled in this very case that

   Indiana is constitutionally permitted to require abortion clinics to be licensed. Hill, 937

                                                70
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 71 of 121 PageID #: 7695




   F.3d at 874–75. Nonetheless, Plaintiffs renew their claim that Indiana's Licensure

   Requirement poses an undue burden to women's access to abortion in Indiana. A review

   of the Seventh Circuit's holding in Hill informs our analysis here.

          The Seventh Circuit in Hill wrote: "State licensing regimes are ubiquitous . . .

   Generally speaking, those regimes fall comfortably within the state's police power; only

   rarely do they impinge on citizens' fundamental constitutional rights." Id. at 874. "[T]he

   state's power to license abortion care providers stretches back to Roe v. Wade's

   companion case, Doe v. Bolton, 410 U.S. 179, 200–01 (1973)," and the Supreme Court

   has continued to "confirm the legitimacy" of licensure requirements. Id. (collecting

   cases). "It is therefore uncontroversial to say that a state may require an abortion to be

   performed in a licensed clinic[.]" Id.

          Thus, the Seventh Circuit concluded that it was error for our Court to have ruled

   that Indiana's entire licensing scheme as unconstitutional. "Indeed, most of Indiana

   licensing statutes appear inoffensive," id. at 875, the Seventh Circuit continued, noting

   that Indiana's licensure requirements, on their face, "are well within the realm of accepted

   regulations of medical practices" and reflected "nothing unusual or suspect."

   "Consequently," wrote the Seventh Circuit, any conclusion that "Indiana licensing

   scheme [i]s unconstitutional because licensing provided insufficient benefits to the state

   as a general matter . . . cannot stand." Id. 32


   32
     Notwithstanding this conclusion regarding the facial constitutionality of Indiana's licensing
   provision, the Seventh Circuit did affirm our preliminary injunction on the grounds that Plaintiffs
   has shown a likelihood of success on the merits with respect to their as-applied challenges to
   Indiana's licensing scheme.
                                                     71
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 72 of 121 PageID #: 7696




          Thus, the State argues here: "the Seventh Circuit's opinion in this case

   unmistakably reaffirmed the power of the State to require that abortion clinics have a

   license." We also accept that as true.

          Plaintiffs offer little by way of squaring their arguments with the Seventh Circuit's

   holding in this case. Indeed, Plaintiffs have completely sidestepped the Seventh Circuit's

   prior factual and legal conclusions on this issue. While reiterating their position that

   "[w]hether Indiana's Licensure Requirement is unconstitutional . . . depends on

   application of the undue burden standard to the facts in the record," they fail to apply this

   standard to those facts. Plaintiffs' contentions that the Licensure Requirement provides

   "little if any marginal benefits" has already by rejected by the Seventh Circuit. Id. at 874–

   75.

          Plaintiffs focus their challenge to the Licensure Requirement on the burdens it

   imposes, but that approach is similarly unavailing. Plaintiffs recount the details of

   WWHA's previous difficulties in obtaining a license to operate its South Bend Clinic,

   citing those circumstances as illustrative of the burden to abortion access resulting from

   the Licensure Requirement. However, these arguments are based on Indiana's Licensure

   Requirement as applied to WWHA; they do not provide a basis for their facial challenge

   to the Licensure Requirement. Plaintiffs' assertion that "several Planned Parenthood

   health centers in communities that do not currently have an abortion provider would

   begin offering abortion care but for the licensure requirement" is not borne out by their

   cited evidence, which merely references difficulties one specific Planned Parenthood



                                                72
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 73 of 121 PageID #: 7697




   encountered in complying with Indiana's Facility Requirements—a separate issue in this

   litigation.

          Plaintiffs have failed to raise any factual or legal issues that warrant a departure

   from the well-established principle that states may impose licensure requirements on

   abortion clinics without violating the Due Process Clause of the Fourteenth Amendment.

   On this claim, the State is entitled to summary judgment.

          However, "to say that a state may require a license does not mean that every

   licensing regime, no matter how burdensome or arbitrary, passes constitutional muster."

   Hill, 937 F.3d at 874–75. Plaintiffs' specific challenges to various provisions within

   Indiana's licensing regime must thus be reviewed in this light.

          Plaintiffs' Complaint specifically targets Indiana's "Inspection Requirement,"

   which mandates an inspection by the Health Department of every abortion clinic in

   Indiana at least once annually and more frequently if needed. Ind. Code § 16-21-2-2.6.

   Plaintiffs level a simple attack, objecting merely to the mandatory inspections of abortion

   clinics, which in and of itself creates an undue burden on women seeking abortions.

          The State defends the Inspection Requirement as a means of ensuring that abortion

   providers are "qualified, competent, law-abiding and trustworthy to perform abortions

   safely and consistent with Indiana's informed-consent and reporting requirements." Its

   inspection protocols help to guarantee compliance with abortions statutes and preempts

   and/or resolves certain health and safety issues at clinics. The State maintains that no

   burdens are imposed by inspections and that none of Indiana's six licensed abortion

   clinics (which excludes WWHA's South Bend Clinic, who operates under a provisional

                                                73
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 74 of 121 PageID #: 7698




   license) have reported any hardships in submitting to or complying with Indiana's

   Inspection Requirements.

          Plaintiffs' challenges to these inspections includes their dispute over whether

   inspections meaningfully advance Indiana's patient health and safety, as the State asserts

   that they do. Noting that medical practices that provide miscarriage management

   treatments and are often medically identical to abortion procedures, are not subject to

   Health Department inspections, Plaintiffs attempt to buttress their claim.

          Plaintiffs' arguments that the Inspection Requirement provides few, if any,

   benefits, falls short of the kind of specific evidentiary support necessary to prevail on this

   claim. There is nothing before us that proves this requirement actually "disrupt[s]

   abortion clinics operations, divert[s] resources away from patient care, and drive[s] up

   costs." Their continued reliance on the South Bend Clinic's challenges to Indiana's

   Inspection Requirement in its pursuit of a license does not carry the weight placed on it

   by Plaintiffs in their effort to challenge the constitutionality of the Inspection

   Requirement. Similarly, the testimony of the director of a single abortion clinic located in

   Indianapolis reporting that inspections can "divert[] time away from patient care" lacks

   any persuasive details. An isolated opinion as to the generalized impact of inspections on

   clinic operations falls well short of showing that these inspections place a burden on a

   "large fraction" of women. Lucas v. Chi. Transit Auth., 367 F.3d 714, 726 (7th Cir. 2004)

   (noting the Rule 56 demands something more specific than "bald assertions of the general




                                                 74
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 75 of 121 PageID #: 7699




   truth of a particular matter[.]"). There simply is no indication from Plaintiffs that this

   inspection requirement has affected any woman in her pursuit of any abortion. 33

          Having failed to overcome the State's claim that the Inspection Requirement, on its

   face, does not create a substantial obstacle for women seeking abortion in Indiana,

   Plaintiffs' challenge cannot succeed. Accordingly, the State is entitled to summary

   judgment on this issue.

          We turn next to Plaintiffs' final challenge to Indiana's licensure scheme: its

   Facility Requirements. Specifically, Plaintiffs' Complaint challenges Indiana's physical

   plant requirements, which arguably "impose medically unnecessary facility

   requirements."

          As the State describes, Indiana law requires abortion clinics providing surgical

   abortions to meet certain minimum safety requirements. Ind. Code § 16-21-2-2.5(a)(2)

   (ISDH’s authority to promulgate rules), § 16-18-2-1.5(a)(2) (definition of abortion

   clinic); 410 Ind. Admin. Code, art. 26, including 410 Ind. Admin. Code §§ 26-10-1(b)(5)

   (observance of patient during recovery), 26-11-2(a) (sterilization of equipment), 26-11-3

   (laundry), 26-13-1 (anesthesia), 26-13-3(b)–(c) (equipment), 26-17-2(c)(3)–(4) (access to

   certain facilities or equipment), 26-17-2(d)(1)–(4) (clinical facilities requirements), (d)(6)

   (drug distribution station), 26-17-2(e)(1) (housekeeping), (8) (antiscalding requirements).

   These facilities requirements advance the health and safety of pregnant women seeking


   33
     Plaintiffs also note that the inspection process is subject to being abused by anti-abortion
   groups, who file complaints and prompt investigations by the Health Department. However,
   Plaintiffs' arguments do not bridge the gap between these potential actions and the facial validity
   of the Inspection Requirement.
                                                   75
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 76 of 121 PageID #: 7700




   surgical abortions and are consistent with facility recommendations made by the

   ACOG. 34

          We agree that the benefits provided by Indiana's Facility Requirements are

   important. Indeed, Plaintiffs offer almost no rebuttal on this point; indeed, it is even

   unclear from Plaintiffs' Complaint whether they have included in their challenges this

   regulatory portion of Indiana's Facility Requirements. Plaintiffs do argue that Indiana's

   facility requirements are not aligned with ACOG recommendations, but this argument

   has been framed entirely in conclusory terms, without any explanation of the differences.

   Aside from the general assertion that the Facility Requirements do not yield increased

   patient safety, Plaintiffs otherwise do not dispute the identified health and safety benefits

   of Indiana's Facility Requirements as identified by the State. Based on the insufficiency

   of the evidence before us, we cannot conclude, as Plaintiffs request, that the benefits of

   Indiana's abortion facilities requirements are negligible.

          Plaintiffs' arguments further falter in the absence of any evidence that these

   requirements create any obstacles to care, let alone for a "large fraction" of women,

   which is the necessary showing to sustain a facial challenge. Plaintiffs speculate that

   women in Lafayette and South Bend are burdened by these requirements because, but for

   the costs required to retrofit their facilities to become compliant with these regulations,




   34
     Plaintiffs again counter challenging the State's defense of these regulations on the grounds that
   medical practices providing miscarriage treatments are medically identical to abortion and are
   not subject to the physical plant requirements imposed on surgical abortion facilities. However,
   Plaintiffs have stopped short of detailing these differences.
                                                   76
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 77 of 121 PageID #: 7701




   these facilities would provide first-trimester aspiration abortions. 35 That these facilities

   are unable to perform first-trimester aspiration abortions requires women seeking such

   services in those areas to travel elsewhere. Plaintiffs argue that retrofitting facilities

   would be cost prohibitive without explaining why this would be necessary or the nature

   or amount of these changes and costs. Plaintiffs have also stopped short of producing any

   evidence to show that women residing in regions of unmet needs are, in fact, traveling

   elsewhere and, if so, to where and at what cost. Plaintiffs' failure to identify any persons

   impacted by the Facility Requirements or to define who precisely comes within the "large

   fraction" of Hoosier women that are being burdened, 36 never mind their failure to explain

   how these speculative burdens outweigh the actual benefits identified by the State, dooms

   their claim.

           For these reasons, summary judgment shall enter in the State's favor on Plaintiffs'

   claims that Indiana's licensure, inspection, and surgical facility requirements are facially

   violative of the Fourteenth Amendment's Substantive Due Process Clause.

               2. Questions of Material Fact Preclude Summary Judgment on Plaintiffs'
                  Allegations that Indiana's Physician-Only Law Creates an Undue Burden




   35
      Plaintiffs note that Planned Parenthoods in Evansville, Columbus, and New Albany would
   provide "medication and/or surgical abortion" but for the Facility Requirements; however, the
   Facility Requirements cited in Plaintiffs' Complaint do not pertain to facilities providing
   medication abortions. That said, these facilities could provide medication abortions without
   complying with the disputed Facility Requirements.
   36
      We note, as well, that the number of women impacted by this provision is presumptively few
   since medication abortion is the most common form of abortion up to ten weeks and, after twelve
   weeks, an aspiration abortion must occur in a hospital or ASC under the current law.
   Accordingly, women receiving aspiration abortions in clinics are either those contraindicated for
   medication abortion or those whose pregnancies are in the last two weeks of their first trimester.
                                                  77
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 78 of 121 PageID #: 7702




          Plaintiffs next constitutional target is Indiana's Physician-Only Law, Ind. Code §

   16-34-2-1(a)(1), which limits the performance of a first-trimester abortion or the

   prescription of an abortion-inducing pill only to a physician.

          The State seeks summary judgment in its favor on this claim based on the holding

   in Mazurek v. Armstrong, which upheld a Montana law prohibiting abortions except for

   those provided by licensed physicians. 520 U.S. 968 (1997). Licensed physicians along

   with a physician assistant had sought to enjoin the Montana statute, asserting that it had

   had an "invalid purpose." The Supreme Court, however, ruled that:

          [T]his line of argument is squarely foreclosed by Casey itself. In the course of
          upholding the physician-only requirement at issue in that case, we emphasized that
          "[o]ur cases reflect the fact that the Constitution gives the States broad latitude to
          decide that particular functions may be performed only by licensed professionals,
          even if an objective assessment might suggest that those same tasks could be
          performed by others.

          Mazurek, 520 U.S. at 973. Citing its "repeated statements in past cases," the Court

   held that there was "no doubt" that the performance of abortions could be restricted to

   physicians. Id. at 975.

          Plaintiffs distinguish Mazurek from the case at bar by describing the question in

   Mazurek as whether the law had been enacted for an improper purpose, not whether it

   created a substantial obstacle to abortion access. In fact, it was uncontested in Mazurek

   that there was "insufficient evidence of a substantial obstacle." Id. at 972. Here, in

   contrast, Plaintiffs assert that they have advanced substantial evidence of the burdens and

   obstacles imposed by this requirement. Plaintiffs also assert that the medical landscape

   regarding abortions has evolved since the decision in Mazurek and that this interpretation


                                                78
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 79 of 121 PageID #: 7703




   of Mazurek is supported by a recent ruling from the District of Idaho. Planned

   Parenthood of the Great Nw. & the Hawaiian Islands v. Wasden, 406 F. Supp. 3d 922,

   928 (D. Idaho), motion to certify appeal denied sub nom. Planned Parenthood of Great

   Nw. & Hawaiian Islands v. Wasden, 410 F. Supp. 3d 1108 (D. Idaho 2019).

          We agree with Plaintiffs' argument that Mazurek does not automatically foreclose

   further judicial review of this issue. Though the Seventh Circuit has not yet addressed

   Mazurek's precise scope, we read Mazurek's conclusion as limited to challenges to the

   legislature's purpose, where it has been determined that the challenged statute does not, in

   effect, create burdens for women accessing abortion services. See Karlin v. Foust, 188

   F.3d 446, 493 (7th Cir. 1999) ("While a plaintiff can challenge an abortion regulation on

   the ground that the regulation was enacted with an impermissible purpose, the joint

   opinion in Casey and the Court's later decision in Mazurek v. Armstrong . . . suggest that

   such a challenge will rarely be successful[.]"). The Court in Mazurek did not address

   whether a physician-only requirement could pose substantial obstacles to those seeking

   abortions. See Planned Parenthood of Wisconsin v. Doyle, 162 F.3d 463, 467 (7th Cir.

   1998) (noting that states "may adopt paternalistic measures for the protection of the

   mother's health, as by requiring that only physicians be allowed to perform abortions . . .

   Although such a requirement might in principle pose a substantial obstacle to abortion,

   the record in Mazurek showed that it did not in fact.").

          The record before us establishes that Indiana's statute has a broader reach than did

   Montana's statute in Mazurek. In Mazurek, the record identified only one non-physician

   impacted by the new Montana statute. Here, Plaintiffs have identified numerous APCs,

                                                79
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 80 of 121 PageID #: 7704




   some of whom already work in licensed abortion facilities, who would provide abortion

   care but for the prohibitions imposed by Indiana's Physician-Only Law. A Woman's

   Choice-E. Side Women's Clinic v. Newman, 305 F.3d 684, 688, 2002 WL 31050945 (7th

   Cir. 2002) ("Findings based on new evidence could produce a new understanding, and

   thus a different legal outcome[.]") Our review of Plaintiffs' claim reflects this context,

   and is not foreclosed by Mazurek.

          The benefits conferred by the Physician-Only law reflect the state's interest in

   promoting the health and safety of a woman seeking an abortion. The limitation of care

   by a physician only ensures a person with extensive professional education and

   specialized training perform abortions, thereby reducing the risk of procedure-related

   complications and enhancing care if complications do occur. Because physicians have

   broader experience and more specialized training than APCs, they are better qualified and

   able than APCs to respond to complications (such as hemorrhaging or bloodclotting). "In

   these circumstances, the patient is better served if a qualified physician has already been

   involved in her care," says the State. [Supra, at 25-28].

          Plaintiffs counter that APCs are equally capable of performing these tasks. APCs

   are permitted to provide care for women in other settings where medical risks are

   comparable to those arising from or associated with medication or aspiration abortions.

   An APC is authorized to prescribe controlled substances, to suture torn vaginal tissue

   after childbirth, and to insert or remove an intrauterine device. They are also qualified to

   perform miscarriage management, which, in practice, often closely resembles abortion

   care. That said, APCs are prohibited from prescribing a combination of medications or

                                                80
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 81 of 121 PageID #: 7705




   performing a procedure which pose risks equal to or less than the risks inherit in their

   authorized duties. And, when an APC performs their duties, they must do so under the

   supervision of or in collaboration with a licensed physician, further minimizing any

   benefits arising from the Physician-Only Law. [Supra, at 25-28].

          The State does not counter Plaintiffs' evidence showing that APCs are trusted to

   perform similar procedures of comparable risk. This undercuts the State's contention that

   physicians are critical to ensuring that abortions are conducted safely. Viewing the

   evidence in the light most favorable to Plaintiffs, we agree that the benefits identified by

   the State are significantly undermined by the authority given elsewhere to APCs.

   Consequently, for summary judgment purposes, we view the purported benefits of this

   restriction to be minimal.

          We turn next to an analysis of burdens imposed by the Physician-Only Law.

          Plaintiffs' evidence establishes, supra at 20-21, that the limited pool of physicians

   available to provide abortions directly reduces the number of clinics in operation along

   with their capacity to treat patients and their long wait times (potentially up to weeks). No

   one could seriously dispute that delaying an abortion, even by a few weeks, for whatever

   reason, leads to increased risks for maternal health. Important to our analysis is that

   Plaintiffs have identified multiple APCs who are being directly impacted by this

   physician-only restriction and who would provide abortion services, if permitted. Their

   ability to provide these services would reduce wait times that burden potential patients by

   placing them at increased risk for abortion-related complications.



                                                81
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 82 of 121 PageID #: 7706




          The State challenges the sufficiency of this evidence, claiming it does not create

   an issue of fact regarding whether a "large fraction" of women are affected by the

   Physician-Only law. We disagree with the State's argument. Plaintiffs have presented

   evidence showing that the Physician-Only Law directly results in the limited capacity and

   extended wait times at Indiana's existing abortion clinics. The lack of any contrary

   evidence from the State defeats its arguments and its entitlement to summary judgment.

   Given the minimal nature of the benefits, these burdens outlined and described by

   Plaintiffs are not justifiable. Summary Judgment will not enter on this issue.

              3. The State is Entitled to Summary Judgment on Indiana's First Trimester
                 Admitting Privileges Requirement

          Indiana's Admitting Privileges Requirement requires any physician performing an

   abortion either to have "admitting privileges in writing at a hospital located in the county

   where abortions are provided or in a contiguous county" or be a party to a "written

   agreement with a physician," who has such privileges. Ind. Code. § 16-34-2-4.5(a).

   Written agreements made pursuant to this Section must be annually renewed with copies

   submitted to the Health Department. Id. § 16-34-2-4.5(a)(2), (c)(2).

          We note at the outset that Indiana's admitting privileges statute is facially

   distinguishable from the laws invalidated in Hellerstedt and June Medical in at least two

   ways: (1) Indiana permits privileges at hospitals at a distance of greater than 30 miles

   from an abortion clinic; and, more significantly, (2) Indiana, unlike Texas or Louisiana,

   permits compliance with this requirement through a backup physician agreement.

   Plaintiffs' attempt to analogize Indiana statutes to the unconstitutional statutes by


                                                 82
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 83 of 121 PageID #: 7707




   emphasizing the difficulties for abortion providers in obtaining admitting privileges does

   not address the critical issue here, namely, whether Indiana's "backup physician"

   provision saves the statute from the same fate as those in Hellerstedt and June Medical.

   The State does not dispute the extent of the burdens that would be imposed if abortion

   providers were, themselves, required to hold admitting privileges. Thus, we focus our

   analysis on the "backup physician" provision.

          The dispute between the parties as to the medical benefits arising from this

   provision (the State relies on continuity of care; Plaintiffs deny any such need, see supra

   at 28-31) does not require our resolution. Even construing these facts favorably to

   Plaintiffs, we remain unpersuaded that they would preclude summary judgment on the

   primary issue of whether this statute places a substantial obstacle in the path of a large

   fraction of women seeking abortions in Indiana.

          Plaintiffs have provided no evidence to establish that Indiana's Admitting

   Privileges statute, which has been in effect since 2011, has imposed burdens on Indiana

   women seeking abortions. Plaintiffs identify no clinic that has been unable to comply

   with, at a minimum, the backup physician provision. None of the six licensed clinics

   operating at the time this lawsuit was filed report that compliance with this requirement

   was unduly difficult or problematic or places them at risk of closure. Unlike in

   Hellerstedt and June Medical, Plaintiffs also have not identified any clinics that were, in

   fact, confronted with closure following enactment of the statute. Nor have Plaintiffs

   identified any clinics or providers that would provide services if not for the onerous task

   of enlisting a backup physician.

                                                83
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 84 of 121 PageID #: 7708




          The only potential burden referenced by Plaintiffs relates to the South Bend

   Clinic's challenges in enlisting a backup physician apparently due to hostility against

   abortion in the South Bend community. But even this clinic, despite any alleged hostility,

   was able to locate and enter into a written agreement with a qualified backup physician.

   Plaintiffs' reference to the South Bend Clinic's difficulties in finding a backup physician

   in the "South Bend region" makes no mention of whether the clinic confined its search

   solely to St. Joseph County (in which South Bend is locate)d, or if it included the

   "contiguous" counties (LaPorte, Starke, Marshall, and Elkhart) as the statute permits. 37

          Plaintiffs have failed to present any evidence establishing that Indiana's Admitting

   Privileges statute has or will burden any women seeking abortion services in Indiana. No

   issues of material fact preclude summary judgment in favor of the State on this issue.

               4. Questions of Material Fact Preclude Summary Judgment on Plaintiffs'
                  Allegations that Indiana's Second-Trimester Hospital Requirement Creates
                  an Undue Burden

          We move next to address Indiana's requirement that all second-trimester abortions

   be performed in a hospital or ACS. Ind. Code § 16-34-2-1(2).

          We begin with a review of the two cases the State has cited as conclusive in

   resolving its constitutionality: Gary-Northwest Indiana Women’s Services, Inc. v. Bowen,

   496 F. Supp. 894 (N.D. Ind. 1980), aff’d, 451 U.S. 934 (1981) and Simopoulos v.

   Virginia, 462 U.S. 506, 516–17 (1983), both of which upheld this requirement.



   37
     We concede Plaintiffs' point that this statute is likely futile when a woman is faced with an
   emergency. since she would no doubt travel to the closest hospital, not one in a neighboring
   county. Nonetheless, this poses no burden on women, and thus the statute stands.
                                                   84
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 85 of 121 PageID #: 7709




          Plaintiffs quickly and correctly rejoin that Bowen's holding that Indiana's second-

   trimester hospitalization requirement was per se constitutional under Roe's trimester

   framework was abrogated by Simopoulus and its companion cases, City of Akron, 462

   U.S. 416, and Planned Parenthood Association of Kansas City, Missouri, Inc. v. Ashcroft,

   462 U.S. 476 (1983). In Simopoulos, the Court upheld the challenged second-trimester

   law requiring second-trimester abortions be performed in outpatient surgical hospitals

   (similar to ACSs) in part because the plaintiff there did "not attack[] [it] as being

   insufficiently related to the State’s interest in protecting health." 462 U.S. at 517; see

   Whole Woman’s Health, 136 S. Ct. at 2320 ("[T]he Court in Simopoulos found that the

   petitioner in that case . . . had waived any argument that the regulation did not

   significantly help protect women’s health."). In City of Akron, the Court recognized that

   recent medical advancements had made second-trimester abortions safer over time such

   that they could be performed in outpatient settings. The Court thus struck down the state's

   requirement that second-trimester abortions be performed in hospitals. See City of Akron,

   462 U.S. at 435–36. The Court in Ashcroft reached the same conclusion.. 462 U.S. at

   481–82.

          The State argues that Simopoulos is binding here. Unlike the statutes determined

   to be unconstitutional in Akron and Ashcroft, Indiana does not limit its second-trimester

   abortions to hospital facilities. Instead, its statute permits such abortions to be performed

   in ACSs, much like the statute found to be constitutional in Simopoulos. Accordingly, the

   State would have us look no further.



                                                 85
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 86 of 121 PageID #: 7710




          Plaintiffs' interpretation of Simopoulos is much more apt, however. In Simopoulos,

   no issue was raised as to whether the challenged statute served the state's interest in

   protecting health. Simopoulos, 462 U.S. at 517. In our case, these facts are very much in

   dispute between the parties. Moreover, the decision in Simopoulus was handed down

   more than thirty-five years ago. As the Akron Court recognized, medical advancements in

   administering second-trimester abortions had developed substantially since the Court's

   prior decision was handed down, counseling that we should not ignore the likelihood that

   second-trimester abortions may no longer be performed in the ways they were in the mid-

   80s.

          With respect to the benefits of this statutory requirement, the key facts and

   assumptions are strenuously in dispute. [Supra, at 34-37]. The State's expert cites

   complications associated with second-trimester abortions that are best managed at a

   hospital or ACS. Plaintiffs counter with statistical evidence showing that second-

   trimester abortions performed at clinics are comparable in safety to those performed at

   hospitals or ASCs. The State's expert recommends general anesthesia in conjunction with

   a D&E, illustrating the need to perform this procedure in a hospital setting. But Plaintiffs

   counter with expert testimony attesting to the fact that deep sedation, not general

   anesthesia, is sufficient to manage patients' pain during D&Es. Viewing these facts in the

   light most favorable to Plaintiffs, we hold that this requirement does not provide

   sufficient benefits with respect to Indiana's interest in promoting the health and safety of

   women.



                                                86
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 87 of 121 PageID #: 7711




          The burdens imposed by this requirement are not in dispute. 38 Plaintiffs have

   presented statements from numerous witnesses reporting difficulties they have

   encountered in obtaining second-trimester abortions in Indiana. [Supra, at 37]. No ASC

   in Indiana provides abortion services. Only four Indiana hospitals, all located in Marion

   County, perform second-trimester abortions. For those women who do not face

   geographical disadvantages in seeking second-trimester abortions at one of these

   locations, the costs of a second-trimester abortion provided by a hospital are indisputably

   onerous—upwards of $20,000, according to the estimates. If a woman's health needs

   generally are covered by insurance, policy coverage for abortion care is still unlikely. The

   combination of these costs, given the sparse supply of facilities, often forces Indiana

   women to travel out of state to receive second-trimester abortions. The burdens of travel

   are onerous for many women seeking abortion in Indiana, the majority of whom are low-

   income. [supra, at 23-25, 37]. We are informed by Plaintiffs' proffers that without this




   38
      The State, relying on its expert, asserts that "there was no change in the percentage of women
   seeking second trimester abortions" following Indiana's passage of its "hospital law." Their
   expert mistakenly posits, however, that this law was enacted in 1993 when in fact it was initially
   enacted in 1973. [Exp. Rep. Studnicki, ¶ 45]; see Pub. L. No. 322-1973, § 2, 1973 Ind. Acts
   1741-46. On October 2, 2020, the State filed a Motion to Amend, [Dkt. 296], this expert report
   on the grounds that the State had furnished to its expert inaccurate information with respect to
   the date of the statute's enactment. Plaintiffs are expected to oppose this motion. To the extent
   the State wishes to amend its evidence for our consideration in conjunction with its summary
   judgment motion, that request is denied. We are informed that this error was first brought to the
   State's attention in Plaintiffs' surreply, filed on January 16, 2020. We will not grant the State's
   dilatory request, however, which would clearly be prejudicial to Plaintiffs who, like the Court,
   have committed substantial time and resources addressing the specific evidence proffered by the
   State in their motion for summary judgment. We refrain at this time from deciding whether the
   State may introduce an amended expert report at trial.
                                                   87
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 88 of 121 PageID #: 7712




   law, abortion clinics in Bloomington, South Bend, Indianapolis, and Merrillville would

   offer second-trimester abortion services.

          The disputed facts underlying the issue of the benefits of the Second-Trimester

   Abortion requirement preclude a resolution of this dispute and prevent summary

   judgment on this claim.

              5. The State is Entitled to Summary Judgment on Plaintiffs' Due Process
                 Claims Relating to Indiana's Reporting Requirements

          Indiana requires healthcare providers performing surgical abortions or prescribing

   abortion-inducing drugs to file a terminated pregnancy report which includes specific

   information relating to each abortion and additional information relating to minor

   patients. See Ind. Code §§ 16-34-2-5(a), 16-34-2-5.1, 16-34-2-5(b). The form must be

   transmitted to the Health Department, and, if the woman on whom the abortion was

   performed is younger than sixteen years old, to the Department of Child Services. Id. §

   16-34-2-5(b). Failure to submit the form subjects the provider to misdemeanor penalties.

   Id. § 16-34-2-5(d). The Health Department summarizes the aggregate data and submits it

   to the Center for Disease Control for inclusion in the annual Vital Statistics Report. Id. §

   16-34-2-5(f).

          The State again analogizes Indiana's reporting requirement to those upheld by the

   Supreme Court in other cases, arguing that an undue burden analysis is unnecessary here.

          The parties agree that Planned Parenthood of Central Missouri v. Danforth sets

   forth the proper standard for evaluating the benefits of reporting requirements:

   “[r]ecordkeeping and reporting requirements that are reasonably directed to the


                                                88
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 89 of 121 PageID #: 7713




   preservation of maternal health and that properly respect a patient’s confidentiality and

   privacy are permissible.” 428 U.S. 52, 80 (1976) (quoted in Casey, 505 U.S. at 900) (joint

   op.).

           Several of Indiana's reporting requirements are virtually identical to requirements

   upheld in Casey, Danforth, and Planned Parenthood Ass'n of Kan. City, Mo., Inc. v

   Ashcroft, 462 U.S. 833, 900-01 (1992). In Casey, for example, the Supreme Court upheld

   Pennsylvania's requirement that physicians report the date of the abortion; the physician

   and facility; the referring physician or agency; the type of procedure, the woman’s age

   and her number of prior pregnancies and abortions; gestational age; any pre-existing

   medical conditions that would complicate pregnancy; medical complications with the

   abortion; the basis for any determination of medically necessity; and the weight of the

   aborted fetus. 505 U.S. at 900 (joint op.). In Ashcroft, the Supreme Court also upheld the

   requirement that a pathology report be submitted regarding fetal tissue. 462 U.S. at 489–

   90. Plaintiffs do not disagree that Indiana's requirements mirror those imposed by the

   Pennsylvania statute upheld in Casey. Compare Ind. Code § 16-34-2-5(a)(1),(4)–(6), (8),

   (13)–(18), (20)(A)–(B), (20)(E), (21)–(22), (24)–(26), (29) with 505 U.S. at 909–11.

           Plaintiffs do claim, however, that the requirements imposed on Indiana-based

   abortion providers to report thirty-nine pieces of information for each patient are

   distinguishable from those in Casey, where providers were required to report only twelve

   items of information on each patient. This argument fails to address the relevant question

   of whether the requirement to collect and report this information is "reasonably directed

   to the preservation of maternal health," especially in light of Plaintiffs' apparent inability

                                                 89
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 90 of 121 PageID #: 7714




   to identify even one reporting request that they believe to be substantially unreasonable.

   Danforth, 428 U.S. at 80.

          The State maintains that its reporting requirements are entirely reasonable.

   Regarding requirements not explicitly addressed in Casey, Ashcroft, and Danforth, the

   State defends the need to gather such statistical information to assist in its enforcement of

   other abortion regulations, including its parental consent statute, Ind. Code § 16-34-2-

   5(a)(2); prohibitions against abuse, harassment, coercion, and trafficking, id. § 16-34-2-

   5(a)(19); and informed consent, id. § 16-34-2-5(a)(23).

          Plaintiffs half-heartedly object, stating that the information required to be reported

   goes "beyond the information that the CDC solicits, and it is not used by the Health

   Department to develop programs." Whether the information is used to "develop

   programs" or is consistent with the CDC's reporting requests is not addressed in

   Danforth. Plaintiffs present here no meaningful objection to the rationale behind the

   reporting requirements—that they are reasonably related to the preservation of maternal

   health, given that the information enables the enforcement of Indiana's health and safety

   regulations governing abortion. Even if Plaintiffs had succeeded in showing that these

   identified benefits are illusory or unsubstantiated, their argument with regard to the

   burdens of the reporting requirements would not succeed. Describing the requirements as

   "serving as a trap for the unwary and a deterrent to providing abortion care in Indiana,"

   Plaintiffs fall short in mustering evidence to show that any health care provider has been

   deterred from providing abortion care or any woman deterred from receiving an abortion

   because of these reporting requirements. As to whether there has been a generalized

                                                90
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 91 of 121 PageID #: 7715




   increase in costs and reallocation of resources due to the reporting requirements, no

   concrete evidence has been introduced on these claims. Providers can and do delegate

   reporting duties to administrative staff, in any event, we are informed. Consequently,

   Plaintiffs' arguments, unsupported as they are by evidence, do not establish that Indiana's

   reporting requirements create barriers for women seeking abortions.

          For these reasons, we hold that the Reporting Requirements do not violate the

   Fourteenth Amendment's Due Process Clause and grant summary judgment in favor of

   the State on this claim.

               6. The State is Entitled to Summary Judgment on Plaintiffs' Due Process
                  Claims Relating to the Eighteen-Hour Delay Requirement

          Indiana law mandates that patients delay their abortions for at least eighteen hours

   following receipt of Indiana's mandatory disclosures. 39 [Supra, at 49].

          We examine the Supreme Court's decision in Casey in reviewing Indiana's

   eighteen-hour delay requirement. 505 U.S. at 886 (joint op.).

           In Casey, the Supreme Court ruled Pennsylvania's 24-hour waiting period

   requirement was constitutional. 505 U.S. at 883 (joint op.). After overruling its prior

   decision in Akron, 462 U.S. at 450, holding that a state's interest in ensuring that a

   woman be reasonably informed was not served by such a delay, the Casey Court ruled

   that "[t]he idea that important decisions will be more informed and deliberate if they


   39
     The burdens of this requirement intertwine with Indiana's in-person requirements. However,
   our conclusion with respect the waiting period is the same irrespective of any separate
   determination as to the constitutionality of the various in-person requirements; despite the in-
   person requirements, the eighteen-hour delay requirement passes constitutional muster, in
   accordance with Casey.
                                                   91
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 92 of 121 PageID #: 7716




   follow some period of reflection does not strike us as unreasonable, particularly where

   the statute directs that important information become part of the background of the

   decision." Id. at 887. The Supreme Court then turned to a review of the burdens imposed

   by the delay requirement. It recognized the requirement's practical effect, specifically,

   that many women would be required to travel to receive abortions, who would also

   experience greater delays than a day between the time they received the state's

   disclosures and proceeded with the abortion. Such delays could be particularly difficult

   on women with low financial resources or facing other logistical challenges. Though the

   Casey court acknowledged these findings as "troubling," and harbored no doubts that the

   waiting period could "increase[e] the cost and risk of delay of abortions," it nonetheless

   upheld the waiting period on the grounds that it did not amount to a substantial obstacle.

   Id. at 874.

          Here, the facial challenge to the Indiana statute reveals a law virtually identical to

   the one reviewed in Casey, albeit with a shorter waiting period. Newman, 305 F.3d at 684

   (noting that the text of Ind. Code § 16–34–2–1.1 was "materially identical" to the one

   held constitutional in Casey). As the State urges, and we agree, we are obliged to follow

   Casey's holding in this regard.

          Plaintiffs correctly remind us, however, that Casey was decided on its unique

   factual record, which spares us from simply applying it automatically; we are obligated to

   exam the distinguishable factual record before us. Plaintiffs also note that the burdens

   imposed by the Pennsylvania statute were at that point speculative because Casey

   involved a pre-enforcement challenge. Here, Plaintiffs stress, our record is replete with

                                                92
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 93 of 121 PageID #: 7717




   evidence that these burdens are actually occurring. While true, the burdens that Plaintiffs

   highlight—increased delays and costs and risks—are the very same burdens that the

   Casey Court anticipated in its ruling. Casey's holding recognized the benefits of the

   waiting period to allow for "informed and deliberate" decision-making. Casey controls

   here. Accordingly, we hold that Indiana's waiting period requirement does not pose a

   substantial obstacle for women attempting to access abortion care, and the State is

   entitled to summary judgment on this issue.

               7. Indiana's Informed Consent Provisions

          Plaintiffs' next challenges to the Indiana abortion code require a review of the

   informed consent statutes.

                  a.     The State is Entitled to Summary Judgment on Indiana's
                         Ultrasound Requirement

          Prior to obtaining an abortion in Indiana, "the provider shall perform, and the

   pregnant woman shall view, the fetal ultrasound imaging and hear the auscultation of the

   fetal heart tone if the fetal heart tone is audible," unless the patient certifies in writing,

   before the abortion, that she declines to do so. Ind. Code. § 16-34-2-1.1(a)(5) (the

   "Ultrasound Requirement").

          The State maintains, and Plaintiffs do not dispute, that an ultrasound is vital to an

   accurate determination of the gestational age of a fetus, which is, in turn, critical to

   providing proper abortion care. What Plaintiffs do dispute is whether and to what extent

   an ultrasound also is intended to influence the patient's decision-making and whether




                                                  93
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 94 of 121 PageID #: 7718




   there is any medical basis for Indiana's requirement that the abortion provider be the

   person to conduct the ultrasound.

          With respect to the benefits of this ultrasound requirement, the State has mustered

   both anecdotal and statistical evidence to show that Indiana's ultrasound requirement

   enhances patients' decision-making and ensures that providers obtain informed consent.

   [Supra, at 50-52]. Plaintiffs make little effort to rebut either the theory or the evidence

   proffered by the State, relying on two studies, both of which discuss small samplings of

   women whose abortion decision-making was impacted by their having first viewed their

   ultrasounds. Indiana's ultrasound requirement thus clearly provides more than de minimis

   benefits in furtherance of its interest in enacting regulations to further the State's

   legitimate interest in preserving potential life.

          Plaintiffs do not specify what burden, if any, this requirement imposes on women

   in the context of informed consent. They proffer a conclusory statement that it is "cruel

   and insensitive," but that bald assertion does not explain how that is so, particularly in

   light of the legitimate benefits identified above. There simply is no evidence that the

   Ultrasound Requirement presents an obstacle to any Indiana woman seeking an abortion.

          Plaintiffs also challenge this ultrasound requirement as problematic on the grounds

   that it would require some women to submit to duplicative ultrasounds. Plaintiffs take

   issue with the statute's requirement that the abortion provider, rather than an unaffiliated

   provider or technician, be the only person authorized to conduct the ultrasound. Despite

   these objections, Plaintiffs have not articulated any specific, significant burdens arising

   from this requirement. There is no evidence of the number of women who have faced this

                                                  94
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 95 of 121 PageID #: 7719




   need for multiple ultrasounds, nor has there been any constructive analysis provided as to

   the way(s) in which potentially duplicative ultrasounds create a substantial obstacle. The

   state clearly has a legitimate interest in ensuring that a woman seeking an abortion submit

   to a preabortion ultrasound and that the results be reviewed by a qualified healthcare

   provider, given the undisputed safety and health benefits connected to such a procedure.

          Weighing the benefits of the statute identified by the State against the dearth of

   any burdens, we shall grant the State's request for summary judgment on this claim.

                  b.      The State is Entitled to Summary Judgment, in Part, on
                          Plaintiffs' allegations that Indiana's Mandatory Disclosures
                          Create Undue Burdens

          Plaintiffs also challenge the "Mandatory Disclosures" that the treating physician or

   the physician’s designee must provide to a woman prior to her abortion. Id. § 16-34-2-

   1.1(a)(1)–(2), (b). Additionally, where there has been a diagnosis of a lethal fetal

   anomaly, the physician must inform the woman “of the availability of perinatal hospice

   services” and provide her with the “Perinatal Hospice Brochure.” Id. § 16-34-2-1.1(b).

   All women must be provided the informed consent brochure. 40 Id. § 16-34-2-1.5(b).

          Much of the information required to be disclosed to women prior to an abortion is

   uncontroverted here. 41 Plaintiffs specifically challenge the Mandatory Disclosures which

   include: 1) when life begins, 2) fetal pain, 3) fetal tissue disposal as well as 4) the




   40
      Plaintiffs' only developed objection to the mandatory distribution of the informational
   brochure is that it contains false or misleading information.
   41
      That is, information related to the gestational age of the fetus, the availability of services, and
   the nature of the procedure.
                                                     95
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 96 of 121 PageID #: 7720




   information contained in the Perinatal Brochure. 42

          In reviewing the constitutionality of Indiana's mandatory disclosures aimed at

   obtaining informed consent, we begin with the Casey standard, where the Court

   explained that “as with any medical procedure, the State may require a woman to give her

   written informed consent to an abortion.” 505 U.S. at 881 (joint op). Further, states may

   "require doctors to inform a woman seeking an abortion of the availability of materials

   relating to the consequences to the fetus, even when those consequences have no direct

   relation to her health." Id. at 882. In other words, Indiana's Mandatory Disclosures further

   the state's interests in the health of the patient seeking the abortion as well as its interest

   in potential fetal life.

          To promote the latter interest, the state may enact measures aimed at ensuring that

   the woman’s choice is philosophically and socially informed and to communicate its

   preference (if it has one) that the woman carry her pregnancy to term. Id. at 872. But

   such measures "must be calculated to inform the woman’s free choice, not hinder it[,]"

   and even if so calculated may not present a substantial obstacle to its exercise. Id. at 877.

   The information provided must be "truthful and not misleading." Id. at 882.

           The parties first address the state-mandated specific disclosure that "human




   42
     Plaintiffs also challenge Indiana's mandatory disclosures in terms of their burden on women by
   requiring providers to review information about purportedly de minimis risks, such as “the
   potential danger to a subsequent pregnancy” and “the potential danger of infertility.” Ind. Code §
   16-34-2-1.1(a)(1)(D)(ii)-(iii). However, the parties have not briefed this issue. The State merely
   asserts that it is accurate to assert that such risks exist. But neither party addresses whether
   imposing this obligation "hinders" rather than "informs" decision-making, as Casey instructs.


                                                  96
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 97 of 121 PageID #: 7721




   physical life begins when a human ovum is fertilized by a human sperm." Plaintiffs

   contend that this statement is at best misleading, conflating a religious or ideological

   view of when "life" begins with one sounding in science. As they argue, there is no

   established medical consensus as to when human life begins; thus to advance that

   position is not "truthful." Additionally, as Plaintiffs note, the Supreme Court has long-

   recognized the complicated nature of the tasks of determining precisely when "life"

   begins, and thus it has refrained from making guesses. See, e.g., Roe, 410 U.S. at 93

   ("When those trained in the respective disciplines of medicine, philosophy, and theology

   are unable to arrive at any consensus, the judiciary, at this point in the development of

   man's knowledge, is not in a position to speculate as to the answer.").

          The State maintains that its statement as to when life begins is not "scientifically

   controversial," while acknowledging that references to "human life" can be problematic.

   Even so, it argues that the statute's reference is to "human physical life" and as such it is

   nothing more than a "biological statement" advancing no philosophical or religious claim

   regarding the personhood of the embryo or fetus.

          The State's efforts to neutralize this statement declaring it to be "medically

   accurate, scientifically uncontroversial, and not ideologically charged" is superficial.

   Simply parroting this phrase does not make it true. The State has offered nothing in the

   way of a biological explanation or justification for this provision. The State's expert's

   view distills into this: "human physical life" begins when Indiana says it does; Plaintiffs'




                                                 97
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 98 of 121 PageID #: 7722




   expert disagrees that this definition reflects medically established knowledge. 43 We

   resolve this dispute in Plaintiffs' favor at this time and, accordingly, withhold summary

   judgment on the issue in the State's favor.

          As to whether Indiana's mandatory disclosure to a woman contemplating an

   abortion that a fetus feels pain as early as 20 weeks gestation, Ind. § 16-34-2-

   1.1(a)(1)(G), we also conclude that material facts in dispute foreclose summary

   judgment.

          The State buttresses its claim of the scientific accuracy of this statement about

   fetal pain, citing the opinion of Dr. Condic, the State's neurobiology expert, who

   explains: "[N]eural circuitry capable of detecting and responding to pain" is developed

   between 10-12 weeks lmp. [Exp. Rep. Condic, ¶ 10]. Between 14-20 weeks of gestation

   as measured by a woman's lmp, "spinothalamic circuitry develops that is capable of

   supporting a conscious awareness of pain." [Id.]. Plaintiffs argue that this statement is

   misleading because it presents as settled science a statement that has been rejected by

   leading medical associations, who have concluded that a fetus's capacity to experience

   pain is not developed until 24 weeks gestation. The State characterizes this dispute as

   more about "how pain is experienced" rather than "whether" a fetus has the physical

   capacity to detect pain. In other words, the State explains, the research cited by Plaintiffs

   begs the question of whether a fetus is "capable of suffering."



   43
      The State also invokes the testimony of Plaintiffs' witnesses to bolster the alleged
   uncontroversial nature of this statement. However, this cited evidence does not save the State
   from its failure to proffer any evidence explaining the medical accuracy of its statement.
                                                  98
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 99 of 121 PageID #: 7723




          We discern from this distinction being advanced here by the State that the dispute

   between the parties poses the question of whether and to what extent a fetus is aware of

   pain at a certain gestational age, not whether the fetus's neural circuitry development is

   capable of detecting pain at that stage. According to the State, the information provided

   to women relating to fetal pain is consistent with its expert's findings on the fetal

   detection of pain.

          These conflicting contentions suffice to raise questions of fact regarding whether

   the mandatory disclosure is "misleading." Even accepting the State's summary of the

   dispute, we reject its argument that communicating to a pregnant woman, as Indiana

   requires, that a fetus "can feel pain" 44 at a certain stage in gestational development would

   not lead her to reasonably believe that the fetus "suffers" at this stage. As the State

   concedes, Plaintiffs' evidence calls such claims of "suffering" into question. This

   evidence thus creates a dispute of fact as to whether it is misleading to inform a woman

   that her fetus feels pain.

          Regarding mandatory disclosures dealing with the disposal of fetal tissue, Indiana

   law requires that providers inform their patients of certain options for tissue disposition

   following an abortion, Ind. Code § 16-34-2-1.1(a)(2)(H)-(I). Plaintiffs' challenge to this

   disclosure comes in the context of medication abortion, arguing that mandating

   information related to the disposal of tissue and requesting patients to select an option for

   such disposal, supra at 45-49, is confusing and upsetting for patients who receive


   44
     Though the State, in its briefing, speaks of what a fetus can "detect," the language
   communicated to a woman is what a fetus can "feel."
                                                   99
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 100 of 121 PageID #:
                                    7724



  medication abortions because it leads them to believe they must collect their fetal tissue

  and return it to the abortion clinic. Plaintiffs omit in their argument any mention of the

  fact that providers are permitted to inform women having medication abortions that they

  are not required to return the fetal remains to the clinic for disposition. Plaintiffs are silent

  in the face of this proffered clarification. Accordingly, summary judgment shall be

  granted in the State's favor with respect to Plaintiffs' Due Process challenges to this

  specific portion of Indiana's Mandatory Disclosures.

         Finally, we turn to Plaintiffs' allegations that Indiana's Perinatal Hospice Brochure,

  which is provided to women when a fetal anomaly has been identified, contains false or

  misleading information. [Supra, at 45-49].

         Plaintiffs note that this brochure "erroneously suggests" that continuing the

  pregnancy is safer than having an abortion, which is scientifically not true. There is no

  risk of death or complication associated with abortion in the circumstances described in

  the brochure; indeed, as Plaintiffs have argued, abortion is medically safer than carrying a

  pregnancy to term. The State seeks to rebut this argument on the grounds that Plaintiffs

  misstate what the Perinatal Hospice Brochure actually discloses, namely, that the risks

  associated with abortion increase after 21 weeks gestation. The brochure contains no

  comparison of health outcomes between continuing a pregnancy to term and having an

  abortion (though it notes that women can safely carry pregnancies to term when a fetal

  anomaly has been diagnosed). With this clarification as to the text of the Brochure, we

  agree with the State that Plaintiffs' objection is without merit.

         Plaintiffs also contend that the Brochure inaccurately suggests that, when a fetal

                                                100
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 101 of 121 PageID #:
                                    7725



  anomaly has been identified, abortion is associated with worse mental health outcomes

  than are experienced in carrying a pregnancy to term. Research demonstrates that women

  who have an abortion due to fetal anomaly do not have worse mental health outcomes

  than women who experience a miscarriage, still birth, or neonatal death because of the

  fetal anomaly. [Supra, at 20-21, 45-49]. The State's faint-hearted response attempts to

  defend the accuracy of its statement in the Perinatal Brochure, noting that the "brochure

  expressly cites studies supporting its assertion[.]" Because the State has not submitted

  those studies for our review, we are unable to establish the accuracy of the above-

  referenced statement. Plaintiffs' evidence thus creates questions of fact as to whether the

  assertions about mental health impacts are true. Accordingly, we shall withhold summary

  judgment on this issue.

             8. Indiana's In-Person Requirements

                a.     Questions of Material Fact Preclude Summary Judgment on
                       Plaintiffs' Claims that the In-Person Counseling Requirement
                       Creates an Undue Burden

         As discussed in detail, supra at 39-44, Plaintiffs have challenged Indiana's

  Telemedicine Ban as well as other statutes that create a de facto restriction on the use of

  telemedicine in the provision of abortion care, including the In-Person Examination

  Requirement and the In-Person Counseling Requirement. We review each of these

  individual requirements prior to turning to an analysis of the Telemedicine Ban.

         Regarding Indiana's In-Person Counseling Requirement, the State directs us to A

  Woman's Choice-E. Side Women's Clinic v. Newman, 305 F.3d 684, 688, 2002 WL



                                              101
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 102 of 121 PageID #:
                                    7726



  31050945 (7th Cir. 2002), in which the Seventh Circuit, in reliance on Casey, upheld this

  very statute as facially constitutional. The State requests that we defer to that ruling.

         In Newman, the Seventh Circuit reversed the district court's permanent injunction

  blocking enforcement of Indiana's requirement that its mandatory disclosures be provided

  "in the presence of the pregnant woman." The Seventh Circuit, consistent with the

  Supreme Court in Casey, recognized that this requirement obligates a woman seeking an

  abortion to make two trips to the clinic, imposing "both financial and mental" costs on the

  procedure that could otherwise be lessened or avoided. Id. at 685. Consequently, some

  women choose to travel to other states to secure an abortion, while others might forego

  entirely the procedure or at least delay it. Id. 691–92. Because this statute was

  substantially identical to the informed-consent statute upheld in Casey, the Seventh

  Circuit reversed the lower court's injunction, prohibiting its enforcement despite these

  burdens. Id. 692–93.

         The Seventh Circuit stressed that Casey had held that "an informed-consent law is

  valid even when compliance entails two visits to the medical provider." Id. at 692.

  However, Casey acknowledged that "for those women who have the fewest financial

  resources, those who must travel long distances, and those who have difficulty explaining

  their whereabout to husbands, employers, or others," a statute creating a two-visit

  requirement would be "particularly burdensome." Id. The Court nonetheless ruled "these

  considerations insufficient to condemn" an informed-consent statute. The Seventh Circuit

  in Newman followed this command, upholding Indiana's In-Person Counseling



                                               102
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 103 of 121 PageID #:
                                    7727



  Requirement as facially constitutional, despite the acknowledged possibility that it would

  pose additional burdens on women.

         We agree with Plaintiffs that Newman nonetheless left the door open for

  challenges to informed consent provisions that entail two visits by the patient. See id at

  691 ("This is not to say that a two-visit requirement could not create a burden

  comparable to a spousal-notice requirement[.]"). We also agree that the record before us

  is significantly different than that one presented in Newman. Of particular significance is

  the widespread advancement in and reliance on telemedicine throughout Indiana,

  especially over the past five years. Neither the Newman nor the Casey Court had the

  opportunity to consider the onset and prevalence of telemedicine as it exists in 2020; the

  alternative to in-person counseling discussed in Newman, which was decided nearly

  twenty years ago, was to provide the disclosure information on paper or over the phone.

  Id. at 690. Face-to-face videoconferencing was not an option. Accordingly, we shall

  consider the extent to which advancements in telemedicine impact the State's benefits

  that come from requiring healthcare providers to obtain informed consent "in the

  presence" of their patients.

         In non-abortion contexts, Indiana broadly encourages the use of telemedicine. As

  of 2015, the state has required health insurance policies to provide coverage for

  telemedicine services on the same terms as they provide coverage for healthcare services

  administered in person. And in 2016, Indiana enacted a law broadly authorizing

  healthcare providers to use telemedicine to treat patients in Indiana. As the nation



                                              103
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 104 of 121 PageID #:
                                    7728



  currently battles the COVID-19 pandemic, Indiana physicians have extensively relied on

  telemedicine to ensure ongoing care for their patients. 45

         With specific respect to its In-Person Counseling Requirement, the State maintains

  that in-person counseling inspires better engagement between provider and patient. In-

  person interactions lead to better eye contact, a greater ability to read body language, and

  the development of a person-to-person relationship. Plaintiffs counter with evidence from

  states that have effectively incorporated telemedicine into their abortion services. Both

  patients and providers report positive results from interacting with one another in this

  setting. Telemedicine allows face-to-face, direct communications without requiring the

  women to travel. Providers have also found it easy to integrate telemedicine into their

  clinic operations and report that interactions with patients are essentially the same during

  the in-person visits.

         The parties' evidence clearly conflicts with respect to the assessments of the

  benefits of the person-to-person direct communications. Viewing these disputed facts in

  the light most favorable to Plaintiffs, we find the benefits of in-person counseling to be

  significantly reduced, given Indiana's broad-based encouragement and use of

  telemedicine in other settings as well the success of other states who have incorporated

  this technology into their informed consent processes.

         In light of such minimal benefits, the weight of this requirement's burdens are

  borne heavily by Indiana women in ways that the Newman court could not and did not


  45
     Associated Press, Indiana Doctors Use Telemedicine for Patient Visits (June 22, 2020),
  https://www.wfyi.org/news/articles/indiana-doctors-use-telemedicine-for-patient-visits.
                                                104
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 105 of 121 PageID #:
                                    7729



  envision. If this requirement does not advance the efforts to ensure that providers

  effectively obtain informed consent, why should women—especially low-income women

  with limited resources and ability to travel—be subjected to the additional expense and

  effort and time to secure an abortion simply because she was required to come to the

  clinic in person? We need not elaborate further on the onerous burdens this places on

  women seeking abortions. [Supra at 23-25, 44].

         Given these unresolved disputes, we cannot conclude as a matter of law that

  Indiana's In-Person Counseling Requirement does not create a substantial obstacle for

  women seeking previability abortions in Indiana. The State's motion for summary

  judgment must be denied.

                b.      Questions of Material Fact Preclude Summary Judgment On
                        Plaintiffs' Claims that Indiana's In-Person Examination
                        Requirements & Telemedicine Ban Create an Undue Burden

         Indiana requires that, prior to receiving an abortion, a woman must receive a

  physical examination by a licensed physician and that the dispensing or prescribing of

  abortion-inducing drugs not occur via telemedicine. The State defends these requirements

  as beneficial on several grounds. [Supra at 39-44].

         First, the State argues that a physical examination, alongside the required

  ultrasound, are essential steps in identifying the gestational age of the fetus. Plaintiffs

  have not disputed that an ultrasound is vital to verifying gestational age (though, as

  discussed herein, they dispute Indiana regulations governing the administration of an

  ultrasound). However, it is not at all clear as a factual certainty that a physical

  examination provides any greater reliability or accuracy as to gestational age than an

                                                105
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 106 of 121 PageID #:
                                    7730



  ultrasound. Even the State acknowledges, for example, that "for medication abortions, an

  ultrasound is the best method for ensuring that the unborn child is the correct gestational

  age[.]" [Def. Br., p. 21]. And if an ultrasound is adequate in this regard, then the required

  physical examination provides no additional established benefits. Because we lack

  confidence that the State has established this fact beyond dispute, we will not credit the

  benefits of a physical examination in identifying gestational age.

         The State also maintains that an in-person examination fosters the compilation of a

  complete medical history, enhancing the discovery of any contraindications. Plaintiffs

  rejoin that research has shown that the risks associated with a medication abortion are no

  greater when a women is screened for contraindications through telemedicine. Even when

  telemedicine is incorporated into abortion care, a patent still visits a clinic, where

  qualified personnel conduct an intake interview to compile her medical history and to

  perform an ultrasound. This information is then transmitted to the remote provider,

  presumably via technology. The prevalence of telemedicine throughout Indiana once

  again influences our analysis.

         Accordingly, we find the facts underlying the benefits purportedly provided by the

  In-Person Examination Requirement to be at best unsettled. Plaintiffs have provided

  ample evidence to show that this examination poses minimal benefits for women seeking

  medication abortions. And the burdens that we have discussed throughout this opinion

  are all imposed when women are required to receive in-person examinations. Viewing the

  purported benefits of this law for summary judgment purposes, in light of Plaintiffs'

  evidence, any benefits lose significance and increase the burdens.

                                               106
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 107 of 121 PageID #:
                                    7731



         We turn finally to Indiana's general Telemedicine Ban, which, as discussed,

  forbids providers from using telemedicine to prescribe or dispense abortion-inducing

  drugs. The only argument not previously discussed is the State's claim that the

  Telemedicine Ban is necessary to prevent the diversion of the medications used in an

  abortion procedure, mifepristone and misoprostol. 46 Plaintiffs focus their objections on

  the use of telemedicine in conjunction with a medication abortion. In that situation, a

  remote practitioner prescribes the medication, but the dispensing of the medications to

  the patient occurs at a clinic, where the patient ingests the mifepristone in the presence of

  clinic staff, and the patient takes home the misoprostol for later use.

         The State offers no rebuttal to Plaintiffs' objection, which failure redounds,

  therefore, to Plaintiffs' favor. Plaintiffs' evidences creates a genuine issue of material fact

  as to whether the telemedicine ban provides any actual medical benefits. Without any

  benefits, the myriad of burdens identified throughout this Order foreclose the State's

  entitlement to summary judgment on this claim.

              9. Parental Consent and Judicial Bypass

         Indiana, like many other states, generally requires that minors secure either

  parental consent or a judicial waiver in order to receive an abortion. Ind. Code §§ 16-34-

  2-1(a)(1)(C), 16-34-2-4(a). Plaintiffs' Complaint appears to attack Indiana's Parental


  46
    The State also notes that some providers prescribe opioids following a medication abortion,
  bolstering Indiana's need for a telemedicine ban to prevent diversion so the provider can "be
  sure" who takes the prescription. However, the statute at issue only applies to abortion-inducing
  drugs, so we do not find this additional fact to be relevant. Additionally, the State's evidence
  suggests that providers ordinarily write such prescriptions to "fill as needed," which undermines
  their assertion that the opioids are administered and consumed in the presence of the provider.
                                                 107
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 108 of 121 PageID #:
                                    7732



  Consent Law in its entirety as facially unconstitutional. However, beyond including it

  within their Complaint, Plaintiffs have left this claim largely undeveloped in their

  summary judgment briefing.

         Plaintiffs' objections to Indiana's enactment of a parental consent law, [see Pl. Br.

  40-41 (arguing that parental consent laws are not advantageous to minors)], leave

  unaddressed the fact that states operate well within the bounds of due process in

  restricting minors access to abortion by requiring that they receive parental consent to

  proceed, so long as the states provide a "judicial bypass" exception. Bellotti v. Baird, 443

  U.S. 622, 640, 647 (1979) (concluding that "a State reasonably may determine . . . as a

  general proposition, that [parental consultation] is particularly desirable with respect to

  the abortion decision" but "every minor must have the opportunity—if she so desires—

  to go directly to a court without first consulting or notifying her parents."). The opinion in

  Bellotti guides our analysis of the relevant standards for determining the facial

  constitutionality of Indiana's Parental Consent Law and Judicial Bypass provision, Ind.

  Code §§ 16-34-2-1(a)(1)(C), 16-34-2-4(a).

         Under Bellotti, a parental consent statute must provide a judicial bypass procedure

  that (1) allows the minor to have an abortion without parental consent if she is

  sufficiently mature to make the decision on her own; (2) allows the minor to have an

  abortion without parental consent if it is in her best interests; (3) ensures the anonymity

  of the minor throughout the judicial proceeding; and (4) may be conducted expeditiously.

  Id. at 643–44.



                                               108
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 109 of 121 PageID #:
                                    7733



         The State stands by the constitutionality of Indiana's statute and its compliance

  with Bellotti. We agree with this assessment. Consistent with Bellotti, Indiana's parental

  consent statute requires a judicial waiver of parental consent “if the court finds that the

  minor is mature enough to make the abortion decision independently,” or “that an

  abortion would be in the minor’s best interests.” Ind. Code § 16-34-2-4(e). The statute

  also requires that “[a]ll records of the juvenile court and of the supreme court or the court

  of appeals that are made as a result of proceedings conducted under this section are

  confidential,” § 16-34-2-4(h) and that “[t]he juvenile court must rule on a petition filed

  by a pregnant minor . . . within forty-eight (48) hours of the filing of the petition.” id. §

  16-34-2-4(e). It also provides that the minor “is entitled to an expedited appeal,” id. § 16-

  34-2-4(g). Indiana's abortion ban for minors who are wards of the State, Ind. Code § 16-

  34-1-10, permits these minors to avail themselves of the judicial bypass process. Id. § 16-

  34-2-4(b)(2). Accordingly, "[w]ards are in precisely the same situation as minors whose

  parents refuse consent." [Def. Br. p. 67].

         Plaintiffs advance no specific challenges to the facial compliance of Indiana's

  Parental Consent and Judicial Bypass provisions with the Bellotti standard. 47 Though

  they do not contend that the statute fails to require for the expeditious adjudication of

  minors' judicial bypass petitions, they do allege that these bypass petitions are not always

  ruled on within 48 hours, as the statute also requires. This claim is not relevant to the

  facial validity of Indiana's Judicial Bypass provision under Bellotti, which is the issue


  47
   Plaintiffs present evidence relating to the ability of adolescents to make informed decision-
  making, but they never extrapolate from these facts in their legal analysis.
                                                 109
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 110 of 121 PageID #:
                                    7734



  pending before us. Plaintiffs concede that the statute provides for "expeditious"

  proceedings, which is the extent of the requirement imposed on the state; whether courts

  are in practice adhering to the 48-hour rule imposed by this statute is not a matter for us

  to resolve.

         Plaintiffs also broadly challenge the effectiveness of these provisions, arguing, for

  example, that "Indiana's Parental Consent Law does not promote adolescent health" and

  criticizing Indiana for its failure to establish a "network of attorneys to help pregnant

  adolescents . . . prepare and file Judicial Bypass petitions." [Pl. Opp. Br., at 66]. Nice as

  such a cadre of available attorneys may be, Plaintiffs direct us to no law imposing that

  obligation on the State, especially as a precondition to a finding of facial validity of the

  underlying statute. 48

         Plaintiffs' arguments, such as they are, seem to concede that Indiana's Parental

  Consent Law, accompanied by the Judicial Bypass provision, is, on its face,

  constitutionally valid. Accordingly, we grant the State's motion for summary judgment on

  this claim. 49



  48
     Instead, Plaintiffs focus on issues outside of the statute, for example, "the fact that adolescents
  generally take two weeks longer than adults to seek abortion care[.]"
  49
     This holding is limited to Plaintiffs' challenges to Indiana's Parental Consent Law. Plaintiffs'
  Complaint does present challenges to specific portions of Indiana's Judicial Bypass provision
  that have not been addressed by the State in its summary judgment briefing. They include
  Plaintiffs' challenges to Indiana's requirement that a pregnant minor’s application must be filed in
  the
  minor’s county of residence or county in which the abortion is to be performed, Ind. Code § 16-
  34-2-4(b); the prohibition against an abortion provider serving as the minor’s next friend, Ind.
  Code § 16-34-2-4(b); and the requirement that a physician who believes compliance with the
  parental consent requirement would have an adverse effect on the pregnant minor file a petition
  seeking waiver of the requirement within twenty-four hours of the minor requesting the abortion,
                                                   110
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 111 of 121 PageID #:
                                    7735



              10. The State is Not Entitled to Summary Judgment on the Criminal Penalties

         The next Due Process issue raised in the parties' summary judgment briefing is

  Plaintiffs' challenge to the criminal penalties imposed for violations of Indiana's

  substantive abortion regulations.

         The parties diverge in their views as to whether the Court should conduct a

  separate undue-burden analysis of Indiana's criminal penalties provisions, Ind. Code §§

  16-34-2-7(a)–(b), 16-21-2-2.5(b), 16-34-2-5(d)). The State maintains that "these

  challenges do not constitute a unique constitutional issue; the criminal prohibitions are

  valid if the substantive restrictions they enforce are valid." The State relies on the

  Supreme Court's decisions in Gonzales v. Carhart and Casey as support for its view. In

  Gonzales, the Supreme Court held that the federal partial-birth abortion ban, 18 U.S.C. §

  1531, which criminalizes performance of partial-birth abortions, was not void for

  vagueness nor was it facially unconstitutional based on its overbreadth. 550 U.S. at 124.

  In Casey, the Court upheld Pennsylvania's informed-consent requirements, which were

  enforced with the threat of criminal liabilities. 505 U.S. at 844 (maj. op.). Plaintiffs

  respond that neither of these cases independently addressed the constitutionality of the

  challenged laws' criminal enforcement mechanisms apart from the laws' substantive

  requirements because the parties in those cases did not challenge the constitutionality of

  these criminal sanctions.




  Ind. Code § 16-34-2-4(c). [Comp. ¶ 148]. In addition, this ruling does not encompass Plaintiffs
  challenges to the reporting requirements for minor patients, Ind. Code § 16-34-2-5(b). [Id.].
                                                111
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 112 of 121 PageID #:
                                    7736



         Regardless of whether the criminal penalties provisions are subject to independent

  judicial review, we conclude that the State is not entitled to summary judgment on this

  claim. Even if we were to adopt the State's reasoning that the "constitutionality of the

  criminal penalties . . . follows the constitutionality of the substantive abortion provisions

  they enforce," we are unable to enter summary judgment given our inability at this time

  to determine the constitutionality of all of the challenged statutes. And, if we were to

  conclude that Plaintiffs' theory is correct, then the State is not entitled to summary

  judgment due to its failure to conduct any undue burden analysis on this claim.

         We therefore deny summary judgment for this criminal penalties claim.

             11. The State is Entitled to Summary Judgment on Claims Related to
                Indiana's "Dosage and Administration Requirements"

         We address one final due process issue raised in Plaintiffs' Complaint. The

  Complaint challenges as unconstitutional a portion of Indiana Code § 16-34-2-1(a)(1),

  which Plaintiffs label as Indiana's "Dosage and Administration Requirements." This

  provision provides that "an abortion inducing drug may not be dispensed, prescribed,

  administered, or otherwise given to a pregnant woman after nine (9) weeks of

  postfertilization age unless the Food and Drug Administration has approved the abortion

  inducing drug to be used for abortions later than nine (9) weeks of postfertilization age."

  Plaintiffs' specific objection to this statute, however, remains unclear both from the text

  of the Complaint and the summary judgment briefing. The State contends, and Plaintiffs

  do not dispute, that this statute accords with the FDA guidelines for the administration of




                                               112
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 113 of 121 PageID #:
                                    7737



  Mifeprex. Plaintiffs leave this specific argument entirely unaddressed. 50 The State

  requests summary judgment establishing that this provision is facially valid, which

  request we shall grant.

       III.   The State is Entitled to Summary Judgment, In Part, on Plaintiffs' Equal
              Protection Claims

          The Fourteenth Amendment provides that no state may "deny to any person within

  its jurisdiction the equal protection of the laws." U.S. Const. amend. XIV, § 1, cl. 4. This

  is "essentially a direction that all persons similarly situated should be treated alike." City

  of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985). "When social or

  economic legislation is at issue, the Equal Protection Clause allows the States wide

  latitude" to draw appropriate lines: their "legislation is presumed to be valid and will be

  sustained if the classification drawn by the statute is rationally related to a legitimate state

  interest." Id. But a heightened standard of judicial review applies to state laws predicated

  on certain "suspect" classifications such as race, as well as to those which "impinge on

  personal rights protected by the Constitution[,]" id., such as the right to obtain a

  previability abortion. Mass. Bd. of Ret. v. Murgia, 427 U.S. 307, 312 n.3 (1976).

          Here, Plaintiffs have alleged that the challenged statutes violate "patients' equal

  protection rights" by "impos[ing] unique burdens on abortion patients, but not on patients

  seeking similarly situated medical interventions, that make it harder, and sometimes

  impossible, to obtain abortions in Indiana." [Pl. Br., 69]. Plaintiffs further claim that the


  50
    Following the filing of the State's Motion for Summary Judgment, Plaintiffs moved to
  voluntarily dismiss this claim, citing their own misunderstanding of what the statute required.
  We denied Plaintiffs' request on September 11, 2020.
                                                 113
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 114 of 121 PageID #:
                                    7738



  challenged statutes discriminate between abortion providers as compared to non-abortion

  medical providers. Plaintiffs also assert that the challenged laws enforce unconstitutional

  sex stereotypes, constituting impermissible sex discrimination. [Id. p. 70].

         Regarding Plaintiffs' final challenge above with regard to sex discrimination, we

  agree with the State that it cannot survive. We know of no precedent that supports

  applying the Equal Protection Clause in this manner. Though, as Plaintiffs have argued,

  the Supreme Court has not expressly rejected the theory that abortion regulations may

  impermissibly discriminate on the basis of sex, Plaintiffs identify not even a single case

  from any court which has embraced or sustained such a claim. Rather, as the State notes,

  the undue burden standard has consistently been applied in determining whether a statute

  constitutionally advances the state's interests.

         From our extensive review, the few federal courts addressing this specific issue

  have foregone a traditional Equal Protection analysis in favor of applying Casey's undue

  burden analysis. Tucson Woman's Clinic v. Eden, 379 F.3d 531, 549 (9th Cir. 2004)

  ("[E]ven if laws singling out abortion can be judicially recognized as not gender-neutral .

  . . Casey replaces the intermediate scrutiny such a law would normally receive under the

  equal protection clause with the undue burden standard. In fact, elements of intermediate

  scrutiny review particular to sex-based classifications . . . are evident in the Casey

  opinion."); Am. Civil Liberties Union of Kansas & W. Missouri v. Praeger, 863 F. Supp.

  2d 1125, 1135 (D. Kan. 2012) ("The Court concludes it is neither rational basis nor

  intermediate scrutiny that applies; the Casey undue burden standard must be applied to



                                               114
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 115 of 121 PageID #:
                                    7739



  determine Plaintiff's [gender discrimination] equal protection claim."). 51 We shall follow

  this precedent here to hold that Plaintiffs' gender discrimination claims are not judicially

  cognizable apart from the undue burden analysis.

         This rational, however, does not carry over to Plaintiffs' claims that the challenged

  statutes violate the Equal Protection Clause in drawing impermissible distinctions

  between women seeking abortion care and women seeking other, comparable medical

  care (such as miscarriage management). Though the parties dispute the applicable

  standard of scrutiny by the Court (rational basis or intermediate scrutiny) in this context,

  we draw on our previous explication to respond to the State's continued arguments based

  on the Equal Protection Clause:

         We think the standard under the Equal Protection Clause is the same as that
         under the Due Process Clause, that is, the undue-burden standard.
         Defendants agree at least that the Equal Protection Clause cannot be more
         protective of the abortion right than is the Due Process Clause.

         As the [Supreme] Court [has] explained, "The guarantee of equal protection . . . is
         not a source of substantive rights or liberties, but rather a right to be free from
         invidious discrimination in statutory classifications and other governmental
         activity." [Harris v. McRae, 448 U.S. 297, 322 (1980)]. Thus no heightened
         review applies where the law "does not itself impinge on a right or liberty
         protected by the Constitution," or, in other words, where the law "violates no
         constitutionally protected substantive rights.” Id.

         Whether [a law] impinges on the abortion right is defined by the Due Process
         Clause. And because the Equal Protection Clause is not itself "a source of
         substantive rights," id., Plaintiffs cannot expand the substantive scope of the
         abortion right by resort to the Equal Protection Clause. See San Antonio Indep.
         Sch. Dist. v. Rodriguez, 411 U.S. 1, 33 (1973) ("It is not the province of this Court
         to create substantive constitutional rights in the name of guaranteeing equal
         protection of the laws.").

  51
    We agree with the State that the dearth of case law on this issue reflects the unavailability of
  the Equal Protection Clause as a basis of relief for Plaintiffs.
                                                  115
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 116 of 121 PageID #:
                                    7740




           Accordingly, under the Equal Protection Clause, we review whether the [law's]
           classifications impinge on the exercise of the fundamental abortion right, Plyler,
           457 U.S. at 216–17, as defined by the Due Process Clause. Casey, 505 U.S.
           at 846 (maj. op.).

           [Dkt. 116, 52-53]. Thus, in reviewing Plaintiffs' Equal Protection claims, we

  analyze the benefits and burdens that flow from these classifications to determine

  whether any disparate treatment between non-abortion patients and abortion patients

  receiving similar medical services imposes a substantial obstacle to a woman's abortion

  decision. The State's cursory discussion of this topic in the sex discrimination section of

  their Reply brief disadvantages their advocacy as well as the thoroughness our analysis.

           To the extent Plaintiffs maintain that the challenged laws treat abortion providers

  differently than non-abortion providers (as opposed to the women seeking abortions) in

  violation of the Equal Protection Clause, the parties agree that the rational basis test

  applies. But because these challenges have not received the kind of thorough discussion

  and fulsome briefing required, they are not amenable to summary judgment. Despite its

  well-developed arguments against the Equal Protection Clause as a basis for Plaintiffs'

  relief, the State glosses over the rational-basis discussion relating to the challenged

  statutes. Plaintiff's response is correspondingly meager. The State's belated criticism of

  Plaintiffs' failure to comprehensively address the allegations in the Complaint is also

  unavailing. Plaintiffs are not to be faulted nor ruled against on an issue for which the

  State bears the burden and has failed to entirely address it.

     IV.      The State is Entitled to Partial Summary Judgment on Plaintiffs' First
              Amendment Claims


                                                116
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 117 of 121 PageID #:
                                    7741



            Plaintiffs challenge Indiana's Mandatory Disclosures as violative of a woman's

  substantive due process rights. Plaintiffs also assert that these requirements violate the

  First Amendment Freedom of Speech rights of healthcare providers. We incorporate here

  our prior analysis of the constitutionality of Indiana's Mandatory Disclosures in the due

  process context. See Casey, 505 U.S. at 884–85 (joint op.) (finding that mandatory

  disclosures did not violate physician's First Amendment rights where such disclosures did

  not create substantial obstacles for women seeking abortions). Accordingly, the State's

  request for summary judgment on the First Amendment claim is granted in part and

  denied in part, consistent with our findings in Section III(B)(7)(b): Summary judgment is

  granted with respect to Plaintiffs' challenges to the Indiana Code provisions regulating

  the disclosure of fetal tissue disposal as well as the physical health risks contained in the

  Perinatal Hospice Brochure. The State's request for summary judgment on the First

  Amendment claim is denied in all other respects.

       V.      The State is Entitled to Summary Judgment on Plaintiffs' Vagueness
               Claims 52

            Plaintiffs' Complaint challenges parts of three statutes on the grounds that they

  render the laws void for vagueness: (1) the requirement that an abortion provider must be

  of "reputable and responsible character" (Ind. Code § 16-21-2-11(a)(1); 410 Ind. Admin.

  Code 26-2-5(1)); (2) the requirement that an applicant disclose whether an abortion clinic

  closed "as a direct result of patient health and safety concerns" (Ind. Code § 16-21-2-



  52
   Rather than responding to the State's motion with respect to these vagueness claims, Plaintiffs
  moved to voluntary dismiss them. As stated, we denied this request.
                                                 117
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 118 of 121 PageID #:
                                    7742



  11(d)(1)) or if a principal or clinic staff member was ever "employed by a facility owned

  or operated by the applicant that closed as a result of administrative or legal action" (Ind.

  Code § 16-21-2-11(d)(3)); and (3) the restrictions on dosage and administration of the

  medications utilized to induce abortions (Ind. Code § 16-34-2-1(a)(1)).

            The Fourteenth Amendment provides that no state may "deprive any person of

  life, liberty, or property, without due process of law[.]" U.S. Const. amend. XIV, § 1, cl.

  3. "It is a fundamental tenet of due process that 'no one may be required at peril of life,

  liberty or property to speculate as to the meaning of . . . statutes.'" United States v.

  Batchelder, 442 U.S. 114, 123 (1979) (alteration omitted) (quoting Lanzetta v. New

  Jersey, 306 U.S. 451, 453 (1939)). Thus, a state violates the constitutional guarantee of

  due process "by taking away someone's life, liberty, or property under a . . . law so vague

  that it fails to give ordinary people fair notice of the conduct it punishes, or so

  standardless that it invites arbitrary enforcement." Johnson v. United States, 135 S. Ct.

  2551, 2556 (2015) (citing Kolender v. Lawson, 461 U.S. 352, 357–58 (1983)). These

  statutes satisfy due process standards only if they "define the criminal offense (1) with

  sufficient definiteness that ordinary people can understand what conduct is prohibited and

  (2) in a manner that does not encourage arbitrary and discriminatory enforcement." Bell

  v. Keating, 697 F.3d 445, 461 (7th Cir. 2012). 53

            This Court has previously addressed, and the Seventh Circuit affirmed, Indiana's

  "reputable and responsible character" standard. [Dkt. 116, at 47]. Plaintiffs present no



  53
       For a full discussion of the vagueness doctrine, see docket at 116 at 40-42.
                                                    118
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 119 of 121 PageID #:
                                    7743



  arguments in opposition to the State's request for summary judgment on this claim.

  Accordingly, consistent with our earlier determinations, we hold that the State is entitled

  to summary judgment on this issue.

         The State is also entitled to summary judgment with respect to Indiana's

  requirement that any person or entity applying to operate an abortion facility must

  disclose if the applicant, the applicant's owner, or the applicant's affiliates previously

  operated an abortion clinic that was closed under specified circumstances. As the State

  wryly notes, "What [Plaintiffs] find[] vague about these requirements is not clear." In its

  preliminary injunction briefing, Plaintiffs challenged the term "affiliate" as vague, but

  this issue has been addressed and resolved against Plaintiffs. [Dkt. 116, at 60 ("There is

  no longer any room for confusion on the meaning 'affiliate.'")]. Plaintiffs do not rebut the

  finding that these provisions "provide fair warning about what is expected, in clearly

  ascertainable terms, and leave no room for interpretation by the licensing agency such

  that the provision could be applied arbitrarily." We thus shall grant summary judgment in

  favor of the State on this claim.

         Plaintiffs' final vagueness challenge attacks Indiana's restrictions on administering

  mifepristone. This statute provides, in relevant part: "[A]n abortion inducing drug may

  not be dispensed, prescribed, administered or otherwise given to a pregnant woman after

  nine weeks of postfertilization age unless the Food and Drug Administration has ap-

  proved the abortion inducing drug to be used for abortions later than nine (9) weeks of

  postfertilization age." Indiana Code §16-34-2-1(a)(1). We hold that every portion of this

  provision is understandable by a reasonable person and provides clearly ascertainable

                                               119
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 120 of 121 PageID #:
                                    7744



  standards. Plaintiffs appear to have acceded to that assessment. Accordingly, the State is

  entitled to summary judgment on this claim as well.

                                       CONCLUSION

         For the reasons explicated above, the State's Motion for Summary Judgment [Dkt.

  213] is granted in part and denied in part, as follows:

     • Summary Judgment is granted in favor of the State with respect to Plaintiffs'

         Fourteenth Amendment Substantive Due Process challenges outlined in Count I as

         they relate to:

            o The Licensure Requirement;
            o The Reporting Requirements;
            o The Admitting Privileges Requirement;
            o The Dosage and Administration Requirements;
            o The Facility Requirements;
            o The Mandatory Disclosures regarding the disposal of fetal tissue and the
              physical health risks stated in the Perinatal Hospice Brochure;
            o The Ultrasound Requirement;
            o The Eighteen-Hour Delay Requirement; and
            o The Parental Consent Law.

     • The State's Motion for Summary Judgment is denied with respect to Plaintiffs' due

         process challenges in Count I relating to the following requirements and

         provisions:

            o The Physician-Only Law;
            o The Second-Trimester Hospitalization Requirement;
            o The In-Person Examination Requirement;
            o The Telemedicine Ban;
            o The In-Person Counseling Requirement;
            o The Mandatory Disclosures related to fetal pain, the beginning of life, the
              physical health risks of abortion, and the mental health risks contained in
              the Perinatal Hospice Brochure;
            o the Criminal Penalties provision; and


                                              120
Case 1:18-cv-01904-SEB-MJD Document 297 Filed 10/09/20 Page 121 of 121 PageID #:
                                    7745



            o Any and all provisions that were left unaddressed by the parties, including
              the specific portions of the Judicial Bypass provision, Ind. Code § 16-34-2-
              4(b)-(e), regulating minors seeking abortion care as well as reporting
              requirements tailored to minors.

     • Summary Judgment is granted in favor of the State with respect to Plaintiffs'

        claim that the Indiana abortion code constitutes impermissible gender

        discrimination in violation of the Fourteenth Amendment's Equal Protection

        Clause, as set out in Count II of the Complaint. Summary judgment on Count II is

        denied in all other respects.

     • Summary judgment is granted in favor of the State with respect to Plaintiffs'

        claims in Count III that the Indiana Code provisions relating to the disclosure of

        fetal tissue disposal as well as the physical health risks contained in the Perinatal

        Hospice Brochure violate the First Amendment. Summary judgment is denied as

        to Court III in all other respects.

     • Summary judgment in favor of the State on Plaintiffs' Vagueness Claims (Count

        IV) is granted.


  IT IS SO ORDERED.


        Date: 10/9/2020                               _______________________________
                                                      SARAH EVANS BARKER, JUDGE
                                                      United States District Court
                                                      Southern District of Indiana



  Distribution to all parties of record via CM/ECF.



                                              121
